                                Case 3:19-cv-02050-WHA Document 20-4 Filed 05/22/19 Page 1 of 39



                           1 DOLL AMIR & ELEY LLP
                             GREGORY L. DOLL (SBN 193205)
                           2 gdoll@dollamir.com
                             HUNTER R. ELEY (SBN 224321)
                           3 heley@dollamir.com
                             CONNIE Y. TCHENG (SBN 228171)
                           4 ctcheng@dollamir.com
                             LLOYD VU (SBN 248717)
                           5 lvu@dollamir.com
                             725 South Figueroa Street, Suite 3275
                           6 Los Angeles, California 90017
                             Tel: 213.542.3380
                           7 Fax: 213.542.3381
                           8 Attorneys for Defendant,
                             HP INC.
                           9
                          10                            UNITED STATES DISTRICT COURT
                          11                      NORTHERN DISTRICT OF CALIFORNIA
D OLL A MIR & E LEY LLP




                          12
                          13 LOUIS HICKS, an individual, on behalf          Case No. 3:19-cv-02050-WHA
                             of himself, the general public, and those
                          14 similarly situated,                            Assigned to Judge William Alsup
                          15               Plaintiff,                       DECLARATION OF WENDELL
                                                                            COX IN SUPPORT OF
                          16 v.                                             DEFENDANT HP INC.’S
                                                                            OPPOSITION TO PLAINTIFF’S
                          17 HP INC.,                                       MOTION TO REMAND ACTION
                                                                            TO STATE COURT
                          18               Defendant.
                                                                            [Opposition to Plaintiff’s Motion to
                          19                                                Remand Action to State Court;
                                                                            Declarations of Hunter R. Eley,
                          20                                                Chris Bostrom and Girish Nair filed
                                                                            concurrently herewith]
                          21
                                                                            Date:     June 20, 2019
                          22                                                Time:     8:00 a.m.
                                                                            Place:    Courtroom 12, 19th Floor
                          23                                                          450 Golden Gate Avenue
                                                                                      San Francisco, CA 94102
                          24
                          25                                                Complaint Filed: 10/11/2017
                                                                            Trial Date:    TBA
                          26
                          27
                          28

                               DECLARATION OF WENDELL COX IN SUPPORT OF DEFENDANT HP INC.’S OPPOSITION TO PLAINTIFF’S
                                                   MOTION TO REMAND ACTION TO STATE COURT
                                Case 3:19-cv-02050-WHA Document 20-4 Filed 05/22/19 Page 2 of 39



                           1                        DECLARATION OF WENDELL COX
                           2 I, Wendell Cox, declare as follows:
                           3         1.    I am a public policy consultant specializing in demographics, urban
                           4 policy and transportation and principal of Wendell Cox Consultancy (doing business
                           5 as Demographia), an international public policy consulting firm.
                           6         2.    I have been asked by counsel for Defendant HP Inc. in the above-
                           7 captioned case to review and respond to the opinions offered by Jeanne Gobalet, PhD
                           8 in her May 8, 2019 declaration.
                           9         3.    I have been engaged as an independent consultant to governments, trade
                          10 associations, public policy organizations, university research organizations and
                          11 private companies, and in that capacity have been working with, analyzing and
D OLL A MIR & E LEY LLP




                          12 relying upon demographic research for the past 25 years. Nearly all of my
                          13 professional engagements during that time have required me to access and analyze
                          14 demographic data. Some of my more recent engagements include demographic
                          15 research for the Center for Opportunity Urbanism, the Chapman University Center for
                          16 Demographics and Policy, the Reason Foundation, the Washington Policy Center and
                          17 the Frontier Center for Public Policy. I routinely publish commentary articles for
                          18 organizations, such as newgeography.com, newspapers and other outlets such as the
                          19 Huffington Post, author and co-author demographic surveys and author
                          20 “Demographia World Urban Areas.” My current Curriculum Vitae is attached hereto
                          21 as Exhibit A, which sets forth my professional experience, including numerous
                          22 publications I have authored over the past 10 years.
                          23         4.    In the past four years, I have provided testimony in the following matter:
                          24 Lord Abbett Municipal Income Fund, Inc. v. Citigroup Global Markets, Inc., Case
                          25 No. 2:11-cv-05550, United States District Court, District of New Jersey.
                          26         5.    I am being compensated at the rate of $250 per hour for my work. My
                          27 compensation is not contingent on the outcome of the case or any portion thereof.
                          28         6.    My opinions are based on the documents referenced in this declaration,
                                                                         1
                               DECLARATION OF WENDELL COX IN SUPPORT OF DEFENDANT HP INC.’S OPPOSITION TO PLAINTIFF’S
                                                   MOTION TO REMAND ACTION TO STATE COURT
                                Case 3:19-cv-02050-WHA Document 20-4 Filed 05/22/19 Page 3 of 39



                           1 my education, background, training and professional experience.
                           2         7.    I have reviewed Dr. Gobalet’s stated conclusion that it is not plausible
                           3 “that one-third or more of persons who, between October of 2013 and the present,
                           4 purchased the HP laptop computers at issue in this case while they were California
                           5 residents, have moved out of the State of California permanently and are no longer
                           6 California residents.”
                           7         8.    Dr. Gobalet states that she bases her opinion on the American
                           8 Community Survey (“ACS”). In my professional capacity as a demographic
                           9 consultant, I am very familiar with the ACS. In my day-to-day work, I rely on the
                          10 ACS data and other sources, such as the Bureau of Economic Analysis, the Bureau of
                          11 Labor Statistics, other data for the Census Bureau, as well as additional state, local
D OLL A MIR & E LEY LLP




                          12 and international statistical sources. Of particular importance for my analysis in this
                          13 case is the underlying questionnaire used to gather the sample data that is summarized
                          14 in the ACS. A true and correct copy of a printout of ACS questionnaire from 2017 is
                          15 attached hereto as Exhibit B.
                          16         9.    It is my opinion that, although Dr. Gobalet accurately represents what the
                          17 ACS data she reviewed indicates, her analysis does not address the question of
                          18 whether persons who were residents of California when they purchased HP laptops
                          19 since 2013 are now citizens of California. To begin with, Dr. Gobalet assumes that
                          20 the subpopulation of persons who buy HP computers demonstrates similar migratory
                          21 behavior as the greater population of California. However, the ACS data provides no
                          22 support for this assumption.
                          23         10.   The data that comprises the ACS is limited in numerous material ways.
                          24               a. First, the ACS provides only provides information on changes of
                          25                   residence, and does not provide information on permanent domicile.
                          26                   For example, the survey would not report the permanent domicile of
                          27                   military personnel who are temporarily stationed at Camp Pendleton,
                          28                   and thus reside in California, but whose permanent address and voter
                                                                          2
                               DECLARATION OF WENDELL COX IN SUPPORT OF DEFENDANT HP INC.’S OPPOSITION TO PLAINTIFF’S
                                                   MOTION TO REMAND ACTION TO STATE COURT
                                Case 3:19-cv-02050-WHA Document 20-4 Filed 05/22/19 Page 4 of 39



                           1                  registration are in another state. Nor would ACS report the permanent
                           2                  domicile of university students in California domiciled outside the
                           3                  state.
                           4               b. Second, the ACS does not provide information on changes of
                           5                  residence from California to outside the nation, because it is not
                           6                  conducted in foreign countries. For example, if an individual who
                           7                  was living and working in California on a temporary work assignment
                           8                  moved to another country, the ACS would not capture or report that
                           9                  data.
                          10               c. Third, the ACS does not provide any information on differential
                          11                  migration rates by age or occupation. This underscores one of the
D OLL A MIR & E LEY LLP




                          12                  problems with Dr. Gobalet’s primary assumption – i.e., there is
                          13                  substantial similarity between the general population of California
                          14                  residents and the subpopulation of persons who purchase HP
                          15                  computers. Dr. Gobalet’s analysis fails to take into account any
                          16                  evidence of that subpopulation. For example, according to the
                          17                  Current Population Survey migration rates may vary by
                          18                  approximately 2:1 depending on a person’s major occupation group.
                          19                  Attached hereto as Exhibit C is a true and correct copy of Table 3
                          20                  (General Mobility of Employed Civilians 16 Years and Over, by Sex,
                          21                  Age, Race and Hispanic Origin, Region, and Major Occupation
                          22                  Group: 2016 to 2017) of the Current Population Survey Geographical
                          23                  Migration Tables from the US Census Bureau.
                          24         11.   In addition to the foregoing limitations of the ACS, Dr. Gobalet’s
                          25 conclusion does not take into account that ACS for 2013-2017 reports that California
                          26 residents who were not U.S. citizens was 13.5 percent. Attached hereto as Exhibit D
                          27 is a true and correct copy of a printout of Table B05001 from ACS, which is made
                          28 available by the US Census Bureau through the American FactFinder website:
                                                                         3
                               DECLARATION OF WENDELL COX IN SUPPORT OF DEFENDANT HP INC.’S OPPOSITION TO PLAINTIFF’S
                                                   MOTION TO REMAND ACTION TO STATE COURT
                                Case 3:19-cv-02050-WHA Document 20-4 Filed 05/22/19 Page 5 of 39



                           1 [https://factfinder.census.gov/faces/nav/jsf/pages/index.xhtml]. In other words, the
                           2 ACS data specifically relied upon by Dr. Gobalet does not account for the number of
                           3 non-U.S. citizens residing in California, and the ACS data she relies upon cannot
                           4 address whether greater than two-thirds of the prospective class members are citizens
                           5 of California.
                           6         12.    There are numerous factors absent from Dr. Gobalet’s opinion that
                           7 should be considered in analyzing whether the subpopulation of HP consumers may
                           8 be compared to the general California population represented by the ACS. For
                           9 example, interstate and international migration differs as between students and non-
                          10 students, with students being more mobile. Also, some percentage of those students
                          11 will either be citizens of other countries or have permanent residences outside of
D OLL A MIR & E LEY LLP




                          12 California. If the subpopulation of prospective class members has a disproportionate
                          13 number of students than the general California population, this would cause a
                          14 variance as between the average migration rates of the ACS population and that of the
                          15 class members.
                          16         13.    Similarly, Dr. Gobalet’s opinion does not take into account variances
                          17 between the job titles of the subpopulation of HP consumers and the ACS population.
                          18 As noted above, interstate and international migration varies by profession and job
                          19 title. For example, the workforce in STEM-type fields in California includes a large
                          20 number of foreign citizens. Also, workers in the STEM-type fields may be more
                          21 mobile than citizens in many other fields. If the subpopulation of prospective class
                          22 members has a disproportionate number of students than the general California
                          23 population, this would cause a variance as between the average migration rates of the
                          24 ACS population and that of the class members.
                          25         14.    Based on my professional experience and my familiarity with the
                          26 demographic data and sources, the information analyzed by Dr. Gobalet is insufficient
                          27 to form the basis of her conclusion that it is “extremely unlikely that at least one third
                          28 of those who purchased Hewlett Packard laptops while California residents no longer
                                                                          4
                               DECLARATION OF WENDELL COX IN SUPPORT OF DEFENDANT HP INC.’S OPPOSITION TO PLAINTIFF’S
                                                   MOTION TO REMAND ACTION TO STATE COURT
                 Case 3:19-cv-02050-WHA Document 20-4 Filed 05/22/19 Page 6 of 39


            1 reside within California."
            2
            3         I declare under penalty of perjury under the laws of the United States of
            4 America that the foregoing is true and correct. Executed on May 22, 2019, in
            5 O'Fallon, Illinois.
            6
            7
            8
            9
           10
~          11
~
~
           12
 :>-<
 ~
.....:l
~
           13
o<S
 ~
           14
 ......
 :;s       15
~
 .....:l
 .....:l
 0
           16
~
           17
           18
           19
           20
           21
           22
           23
           24
           25
           26
           27
           28

                DECLARATION OF WENDELL COX IN SUPPORT OF DEFENDANT HP INC. 'S OPPOSITION TO PLAINTIFF'S
                                    MOTION TO REMAND ACTION TO STATE COURT
Case 3:19-cv-02050-WHA Document 20-4 Filed 05/22/19 Page 7 of 39




                     EXHIBIT A
        Case 3:19-cv-02050-WHA Document 20-4 Filed 05/22/19 Page 8 of 39




                                           Wendell Cox
                                         Curriculum Vitae
                                                May 2019

Principal of Wendell Cox Consultancy (dba Demographia), an international public policy consulting firm
        with specializations in demographics, transport and urban policy. Located in the St. Louis,
        Missouri-Illinois metropolitan area.

PRINCIPAL AFFILIATIONS

Senior Fellow, Center for Opportunity Urbanism, Houston

Center for Demographics and Policy, Chapman University

Senior Fellow, Frontier Centre for Public Policy, Winnipeg

Contributing Editor, newgeography.com

PUBLIC APPOINTMENTS

Member, Los Angeles County Transportation Commission, policy organization overseeing highways and
      transit in Los Angeles County (1977-1985). Appointed to three four year terms by Mayor Tom
      Bradley. The Commission was consolidated with the Southern California Rapid Transit District,
      to form the Los Angeles County Metropolitan Transportation Authority in 1993.

Member, Amtrak Reform Council (1999-2002), appointed by the US Speaker of the House of
      Representatives to fill the unexpired term of New Jersey Governor Christine Todd Whitman

EDUCATION

BA, Government, California State University, Los Angeles: 1968

MBA, Pepperdine University, Los Angeles, 1981.

PRINCIPAL PROJECTS

The City Sector Model

Developed the “City Sector Model,” which is used to analyze US metropolitan areas at the postal code
(more than 30,000 zip codes) level, which are classified by various demographic factors, using data from
the American Community Survey (ACS) and the Census Bureau County Business Patterns. Each major
metropolitan area zip code is classified into one of two urban core and three suburban and exurban
categories. Results from the model have been published for the 2000 and 2010 censuses and in each of the
past five years. with annual data on a variety of demographic indicators for the 53 metropolitan areas with
more than 1,000,000 population annually. A book chapter describing the first year’s data is listed below
(“Measuring Urban Cores and Suburbs in the United States,” in Infinite Suburbia, edited by Alan Berger,
Joel Kotkin and Celina Balderas Guzman, 2014).
        Case 3:19-cv-02050-WHA Document 20-4 Filed 05/22/19 Page 9 of 39



Demographia World Urban Areas

Developer and author of Demographia World Urban Areas, a widely cited source for data on world
agglomerations (continuously built-up urban areas). The 2019 edition covers the more than 1,050
identified urban agglomerations, providing estimates of urban land area, population and population
density.

Demographia International Housing Affordability Survey

With my New Zealand co-author, developed and have published 15 editions of the Demographia
International Housing Affordability Survey, which in its 2019 edition rated more than 300 metropolitan
areas in eight nations. Demographia International Housing Affordability Survey is relied upon by various
news organizations around the world.

Demographia Central Business Districts

Developed Demographia Central Business Districts, with editions published estimating employment,
commuting and relationship to metropolitan area employment levels for 1990, 2000 and 2006-2010. The
current edition provides employment estimates of central business districts (downtowns) for 2006-2010 in
52 US metropolitan areas, using American Community Survey data and the Census Transportation
Planning Program (American Association of State Highway and Transportation Officials and the Census
Bureau).

PUBLICATIONS IN THE LAST 10 YEARS: SELECTED

Author:

Demographia World Urban Areas, Demographia.com, 2019
The Evolving Urban Form: Development Profiles of World Urban Areas, newgeography.com (profiles of
         60 world urban areas, including 27 of the world 38 megacities [over 10 million population])
Demographia Central Business Districts: With Data for Selected Additional Employment Centers,
         Demographia.com, 2014.
“Measuring Urban Cores and Suburbs in the United States,” in Infinite Suburbia, edited by Alan Berger,
         Joel Kotkin and Celina Balderas Guzman, 2014.
Toward More Prosperous Cities: A Framing Essay on Urban Areas, Planning, Transport and the
         Dimensions of Sustainability, World Streets: The Politics of Transport in Cities, 2012.
“Urban Travel and Urban Population Density,” Journeys, Singapore Land Transport Authority, 2012.
Evaluation of Plan Bay Area, Pacific Research Institute, 2013.
A Question of Values: Middle-Income Housing Affordability and Urban Containment Policy, Frontier
         Centre for Public Policy, 2015.
Urban Containment: The Social and Economic Consequences of Limiting Housing and Travel Options,
         Reason Foundation, 2016.
Examining Sprawl in Europe and America, Reason Foundation, 2011.
Restrictive Land-Use Regulation: Strategies, Effects and Solutions, Frontier Centre for Public Policy,
         2017.
Local Democracy and the Townships of Illinois: A Report to the People, report for the Illinois Officials of
         Illinois, 2011.
Local Government Efficiency and Size in Illinois: Counting Tax Revenues, not Governments, report for
         the Township Officials of Illinois.
Local Democracy and Townships in the Chicagoland Area, report for the Township Officials of Illinois,
         2012.
       Case 3:19-cv-02050-WHA Document 20-4 Filed 05/22/19 Page 10 of 39



Government Consolidation in Indiana: Separating Rhetoric from Reality, report for the Indiana Township
         Association, 2009.
Local Democracy in Ohio A Review of City, Village and Township Financial Performance by Size, report
         for the Ohio Township Association.
COU Standard of Living Index, Center for Opportunity Urbanism, Annual 2016-2018.
A Road Map to Job-Creating Infrastructure, Center for Opportunity Urbanism, 2016.
Developing Africa: Toward Self-Sufficient Consumer Oriented Urban Transport, CODATU, 2012.
The XpressWest High-Speed Rail Line from Victorville to Las Vegas: A Taxpayer Risk Analysis, Reason
         Foundation, 2012.
The Tampa to Orlando High-Speed Rail Project: Florida Taxpayer Risk Assessment, Reason Foundation,
         2011.
Reducing Greenhouse Gases from Personal Mobility: Opportunities and Possibilities, Reason
         Foundation, 2011.
Housing Affordability and the Standard of Living in Toronto, Frontier Centre for Public Policy, 2014.
         (part of a series of parallel research reports on Vancouver, Calgary, Saskatoon and Regina,
         published 2013-1014).
Putting People First: An Alternative Perspective with an Evaluation of the NCE Cities “Trillion Dollar”
         Report, Center for Opportunity Urbanism, 2015.
Improving the Competitiveness of Metropolitan Areas, Frontier Centre for Public Policy, 2012.
“Can Atlanta Heat Up Again: The Georgia city took a big hit after the financial crisis but could be poised
for a rebound,” City Journal, 2015.\
“Sunny Again: Having weathered the worst of the housing collapse, Florida is heating up,” City Journal,
2013.
“The Texas Growth Machine: The data show that the Lone Star state’s prosperity is no mirage,” City
Journal, 2013.
“Sunshine is Golden: Florida has reversed its demographic decline,” City Journal, 2012.
“The Long Stall: California’s jobs engine broke down well before the financial crisis,” City Journal,
2011.
The Housing Crash and Smart Growth, National Center for Policy Analysis, 2011.
“Escape from New York: Dysfunctional policies are driving away millions of residents and billions of
dollars,” City Journal, 2009.
Transit Policy in an Era of the Shrinking Federal Dollar, Heritage Foundation, 2013.
“Driverless Cars and the City: Sharing Cars, Not Rides,” Cityscape: A Journal of Policy Development
         and Research, US Department of Housing and Urban Development, 2016.
Moving from Canada’s Biggest Cities, Huffington Post, 2016
Perspectives on Millennials and the City, Huffington Post, 2017
Canada’s Affluent Middle-Class at Risk, Huffington Post, 2016
America’s Largest Urban Cores, Huffington Post, 2016
America’s Densest Cities, Huffington Post, 2017
Urbanization and the Good News About Poverty, Huffington Post, 2017
Middle-Income Housing Affordability: International Situation, Huffington Post, 2017
The World’s 10 Largest Urban Areas, Huffington Post, 2016
America’s Accessible Cities, Huffington Post, 2017
Kansas City – Genuinely World Class, Show-Me Institute, 2016.
Housing Affordability: The St. Louis Advantage, Show-Me Institute, 2012.

Co-Author:

Demographia International Housing Affordability Survey, Demographia.com, Annual 2005-2019.
California High-Speed Rail: An Updated Due Diligence Report, Reason Foundation, 2013.
Canada’s Middle-Income Housing Affordability Crisis, Frontier Centre for Public Policy, 2016.
       Case 3:19-cv-02050-WHA Document 20-4 Filed 05/22/19 Page 11 of 39



Best Cities for Minorities: Gauging the Economics of Opportunity, Center for Opportunity Urbanism,
         2015.
“International Shrinking Cities: Analysis, Classification and Prospects,” in Shrinking Cities: A Global
         Perspective, edited by Harry W. Richardson and Chang Woon Lam, 2014.
“Espansione urbana: benedizione o maledezione? Uno visione Europea,” (“Urban sprawl: a blessing or a
         curse? A European vision”) in Trasporti e infrastrutture. Un'altra politica è possibile, edited by
         Enrico Musso and Francesco Ramella, 2011.
Modern cities: their role and their private planning roots, in Property Rights, Entrepreneurship and
         Transaction Costs, Edited by David Emanuel Andersson and Stefano Moroni, 2014.
Cities in Western Europe and the United States: do policy differences matter? Annals of Regional
         Science, 2012.
“The Enduring Virtues of American Government Localism,” in Localism in America: Why we should
         tackle our biggest challenges at the local level, edited by Ryan Streeter and Joel Kotkin,
         American Enterprise Institute, 2018.
The Great Train Robbery: Urban Transportation in the 21st Century, Chapman University, Center for
         Demographics and Policy, 2017.
“The Future of the Affluent American City,” Cityscape: A Journal of Policy Development and Research,
         US Department of Housing and Urban Development, 2013.
Inter-Municipal Co-operation and Reform: Municipal Amalgamations, Frontier Centre for Public Policy,
         2017.
Our Town: Restoring Localism, Center for Opportunity Urbanism, 2016.
“Where Talent Wants to Live,” CEO Magazine, 2018.
“Why Young Talent is Leaving Silicon Valley,” CEO Magazine, 2018.
“Where Millennials Really Go for Jobs,” City Journal, Manhattan Institute 2019.
“This Train Won’t Leave the Station,” City Journal, Manhattan Institute 2019.
“The Bifurcated City,” City Journal, Manhattan Institute 2019.
“What the Census Numbers Tell Us,” City Journal, Manhattan Institute 2018.
“Playgrounds for Elites,” City Journal, Manhattan Institute 2017.
“California Squashes its Young,” City Journal, Manhattan Institute 2017.
“Urbanism-Texas Style,” City Journal, Manhattan Institute 2017.
“Cities and the Census,” City Journal, Manhattan Institute 2017.
Should NCDOT Add More “Piedmont” Trains, John Locke Foundation, 2011.
Improving Quality of Life through Telecommuting, Information Technology and Innovation Foundation,
         2009.
Don't Regulate the Suburbs: America Needs a Housing Policy That Works, Heritage Foundation, 2009.
Urban Transportation Requires Factual Foundations, Heritage Foundation, 2010.
Toward Creating Sustainable Transit, Heritage Foundation, 2010.
More than 500 commentaries published principally in newgeography.com, and other outlets.

One of More than Two Authors, or Provided Research Assistance

Kansas City MO-KS Amazon HQ2 Proposal, 2017.
America’s Housing Crisis, Chapman University, Center for Demographics and Policy, 2015.
California Feudalism: The Squeeze on the Middle-Class, Chapman University, Center for Demographics
         and Policy, 2017
The Rise of Post-Familialism: Humanity’s Future,” research paper for a seminar at the Civil Service
         College, Singapore, 2012.
Size is not the Answer: The Changing Face of the Global City: Civil Service College, Singapore, 2014
Orange County Focus: Forging Our Common Future, 2017 Chapman University, Center for
         Demographics and Policy, 2018.
Beyond Gentrification: Towards More Equitable Urban Growth, Center for Opportunity Urbanism, 2019.
      Case 3:19-cv-02050-WHA Document 20-4 Filed 05/22/19 Page 12 of 39



Houston Resilient: How Houston has met — and will meet — the challenges posed by Hurricane Harvey,
       Center for Opportunity Urbanism, 2017.
Case 3:19-cv-02050-WHA Document 20-4 Filed 05/22/19 Page 13 of 39




                      EXHIBIT B
                Case 3:19-cv-02050-WHA Document 20-4 Filed 05/22/19 Page 14 of 39




                                                                                                                                    £Î£Çä£ÇÊÊ

                                                                                                            1°-°Ê     *,/        /Ê"Ê " ,            Ê




DC
                                                                                                                    VVÃÊ>`Ê-Ì>ÌÃÌVÃÊ`ÃÌÀ>ÌÊ
                                                                                                                                  1°-°Ê      -1-Ê 1, 1



              / Ê      iÀV>Ê ÕÌÞÊ-ÕÀÛiÞÊ
                                          / ÃÊLiÌÊÃ ÜÃÊÌ iÊ
                                          VÌiÌÊvÊÌ iÊ
                                          iÀV>Ê ÕÌÞÊ-ÕÀÛiÞÊ
                                          µÕiÃÌ>Ài°Ê




                                                                                                    Ê
                                                                                            *9
                                                                                        "
     -Ì>ÀÌÊiÀiÊ
                                                                              Ê
                                                              ➜   *i>ÃiÊ«ÀÌÊÌ`>Þ½ÃÊ`>Ìi°Ê
                                                                        
 ,iÃ«`ÊiÊÌ`>ÞÊ>Ì\Ê                                        Ì Ê          >ÞÊ       9i>À
  ÌÌ«Ã\ÉÉÀiÃ«`°ViÃÕÃ°}ÛÉ>VÃÊ
              ",Ê
                                                              "


  «iÌiÊÌ ÃÊvÀÊ>`Ê>ÊÌÊ                              ➜   *i>ÃiÊ«ÀÌÊÌ iÊ>iÊ>`ÊÌii« iÊÕLiÀÊvÊÌ iÊ«iÀÃÊÜ ÊÃÊ
                                                          /



 L>VÊ>ÃÊÃÊ>ÃÊ«ÃÃLi°Ê                                       v}ÊÕÌÊÌ ÃÊvÀ°Ê7iÊÜÊÞÊVÌ>VÌÊÞÕÊvÊii`i`ÊvÀÊvvV>Ê
                                                                    iÃÕÃÊ ÕÀi>ÕÊLÕÃiÃÃ°Ê
                                                          




/ ÃÊvÀÊ>ÃÃÊvÀÊvÀ>ÌÊ>LÕÌÊÌ iÊ                         >ÃÌÊ >iÊ
                                                     ,




«i«iÊÜ Ê>ÀiÊÛ}ÊÀÊÃÌ>Þ}Ê>ÌÊÌ iÊ
>``ÀiÃÃÊÊÌ iÊ>}Ê>LiÊ>`Ê>LÕÌÊÌ iÊ
                                                                  ÀÃÌÊ >iÊ                                                         Ê
 ÕÃi]Ê>«>ÀÌiÌ]ÊÀÊLiÊ iÊV>Ìi`Ê
                                           "




>ÌÊÌ iÊ>``ÀiÃÃÊÊÌ iÊ>}Ê>Li°Ê
                                                                  Ài>Ê `iÊ ³Ê    ÕLiÀÊ

           vÊÞÕÊii`Ê i«ÊÀÊ >ÛiÊµÕiÃÌÃÊ                                                     pÊ
                                     




           >LÕÌÊV«iÌ}ÊÌ ÃÊvÀ]Ê«i>ÃiÊV>Ê
           £nääÎx{ÇÓÇ£°Ê/ iÊÌii« iÊV>ÊÃÊvÀii°Ê
 /ii« iÊ iÛViÊvÀÊÌ iÊ i>vÊ­/       ®\Ê
                                                              ➜   ÜÊ>ÞÊ«i«iÊ>ÀiÊÛ}ÊÀÊÃÌ>Þ}Ê>ÌÊÌ ÃÊ>``ÀiÃÃ¶
  >Ê£qnääqxnÓqnÎÎä°Ê/ iÊÌii« iÊV>ÊÃÊvÀii°Ê                u   1 ÊiÛiÀÞiÊÜ ÊÃÊÛ}ÊÀÊÃÌ>Þ}Ê iÀiÊvÀÊÀiÊÌ >ÊÓÊÌ Ã°
                                                                  u   1 ÊÞÕÀÃivÊvÊÞÕÊ>ÀiÊÛ}Ê iÀiÊvÀÊÀiÊÌ >ÊÓÊÌ Ã°
                                                                  u   1 Ê>ÞiÊiÃiÊÃÌ>Þ}Ê iÀiÊÜ Ê`iÃÊÌÊ >ÛiÊ>Ì iÀÊ«>ViÊÌÊ
 ·         -/Ê91 ¶Ê-ÊÕÃÌi`Ê >L>ÊiÃ«>ÊÞÊ                   ÃÌ>Þ]ÊiÛiÊvÊÌ iÞÊ>ÀiÊ iÀiÊvÀÊÓÊÌ ÃÊÀÊiÃÃ°
 iViÃÌ>Ê>ÞÕ`>Ê«>À>ÊV«iÌ>ÀÊÃÕÊVÕiÃÌ>À]Ê                  u "Ê "/Ê       1 Ê>ÞiÊÜ ÊÃÊÛ}ÊÃiÜ iÀiÊiÃiÊvÀÊÀiÊÌ >Ê
 >iÊÃÊV>À}Ê>}ÕÊ>Ê£nÇÇnÎÎxÈÓx°Ê                        ÓÊÌ Ã]ÊÃÕV Ê>ÃÊ>ÊVi}iÊÃÌÕ`iÌÊÛ}Ê>Ü>ÞÊÀÊÃiiÊÊÌ iÊ
 1ÃÌi`ÊÌ>LjÊ«Õi`iÊV«iÌ>ÀÊÃÕÊiÌÀiÛÃÌ>Ê                      Ài`ÊÀViÃÊÊ`i«ÞiÌ°Ê
 «ÀÊÌijvÊVÊÕÊiÌÀiÛÃÌ>`ÀÊµÕiÊ >L>Ê                      ÕLiÀÊvÊ«i«iÊ
 iÃ«>°Ê"Ê«Õi`iÊÀiÃ«`iÀÊ«ÀÊÌiÀiÌÊi\Ê
   ÌÌ«Ã\ÉÉÀiÃ«`°ViÃÕÃ°}ÛÉ>VÃÊ
 ÀÊÀiÊvÀ>ÌÊ>LÕÌÊÌ iÊiÀV>Ê
  ÕÌÞÊ-ÕÀÛiÞ]ÊÛÃÌÊÕÀÊÜiLÊÃÌiÊ>Ì\Ê                    ➜   ÊÕÌÊ«>}iÃÊÓ]ÊÎ]Ê>`Ê{ÊvÀÊiÛiÀÞi]ÊVÕ`}ÊÞÕÀÃiv]ÊÜ ÊÃÊ
  ÌÌ«\ÉÉÜÜÜ°ViÃÕÃ°}ÛÉ>VÃÊ                                       Û}ÊÀÊÃÌ>Þ}Ê>ÌÊÌ ÃÊ>``ÀiÃÃÊvÀÊÀiÊÌ >ÊÓÊÌ Ã°Ê/ iÊ
                                                                  V«iÌiÊÌ iÊÀiÃÌÊvÊÌ iÊvÀ°Ê

                                                              ",Ê  -£­ "®­Óä£Ç®                                             " Ê °ÊäÈäÇän£äÊ
                                                              ­äÎ£{Óä£È®Ê                                                       " Ê °ÊäÈäÇäÎÈÊ


   §.4g2¤
                          Case 3:19-cv-02050-WHA Document 20-4 Filed 05/22/19 Page 15 of 39




                                                                                                                                                                               £Î£ÇäÓxÊ

                                       *iÀÃÊ£Ê                                                                                     *iÀÃÊÓÊ
                                                                                                 £Ê 7 >ÌÊÃÊ*iÀÃÊÓ½ÃÊ>i¶Ê
                                                                                                    >ÃÌÊ >iÊ­*i>ÃiÊ«ÀÌ®Ê                       ÀÃÌÊ >iÊ                            
   ­*iÀÃÊ£ÊÃÊÌ iÊ«iÀÃÊÛ}ÊÀÊÃÌ>Þ}Ê iÀiÊÊÜ ÃiÊ>iÊÌ ÃÊ ÕÃiÊ
   ÀÊ>«>ÀÌiÌÊÃÊÜi`]ÊLi}ÊLÕ} Ì]ÊÀÊÀiÌi`°ÊvÊÌ iÀiÊÃÊÊÃÕV Ê
   «iÀÃ]ÊÃÌ>ÀÌÊÜÌ ÊÌ iÊ>iÊvÊ>ÞÊ>`ÕÌÊÛ}ÊÀÊÃÌ>Þ}Ê iÀi°®Ê
                                                                                                 ÓÊ ÜÊÃÊÌ ÃÊ«iÀÃÊÀi>Ìi`ÊÌÊ*iÀÃÊ£¶Ê>ÀÊ­8®Ê"                     ÊLÝ°Ê
                                                                                                          ÕÃL>`ÊÀÊÜviÊ                                     ->ÜÊÀÊ`>Õ} ÌiÀ>ÜÊ
                                                                                                           }V>ÊÃÊÀÊ`>Õ} ÌiÀÊ                          "Ì iÀÊÀi>ÌÛiÊ
£Ê 7 >ÌÊÃÊ*iÀÃÊ£½ÃÊ>i¶Ê                                                                              `«Ìi`ÊÃÊÀÊ`>Õ} ÌiÀÊ                             ,iÀÊÀÊL>À`iÀÊ
   >ÃÌÊ >iÊ­*i>ÃiÊ«ÀÌ®Ê                        ÀÃÌÊ >iÊ                                         -Ìi«ÃÊÀÊÃÌi«`>Õ} ÌiÀÊ                             ÕÃi>ÌiÊÀÊÀ>ÌiÊ
                                                                                                           ÀÌ iÀÊÀÊÃÃÌiÀÊ                                   1>ÀÀi`Ê«>ÀÌiÀÊ
                                                                                                          >Ì iÀÊÀÊÌ iÀÊ                                    ÃÌiÀÊV `Ê
ÓÊ ÜÊÃÊÌ ÃÊ«iÀÃÊÀi>Ìi`ÊÌÊ*iÀÃÊ£¶Ê                                                               À>`V `Ê                                          "Ì iÀÊÀi>ÌÛiÊ
      8Ê *iÀÃÊ£                                                                                         *>ÀiÌ>ÜÊ

ÎÊ 7 >ÌÊÃÊ*iÀÃÊ£½ÃÊÃiÝ¶Ê>ÀÊ­8®Ê"                ÊLÝ°Ê                                      ÎÊ 7 >ÌÊÃÊ*iÀÃÊÓ½ÃÊÃiÝ¶Ê>ÀÊ­8®Ê"               ÊLÝ°Ê




                                                                                                                                  Ê
                                                                                                                           *9
          >iÊ                i>iÊ                                                                    >iÊ                 i>iÊ

{Ê 7 >ÌÊÃÊ*iÀÃÊ£½ÃÊ>}iÊ>`ÊÜ >ÌÊÃÊ*iÀÃÊ£½ÃÊ`>ÌiÊvÊLÀÌ ¶Ê                                 {Ê 7 >ÌÊÃÊ*iÀÃÊÓ½ÃÊ>}iÊ>`ÊÜ >ÌÊÃÊ*iÀÃÊÓ½ÃÊ`>ÌiÊvÊLÀÌ ¶Ê




                                                                                                                      "
   *i>ÃiÊÀi«ÀÌÊL>LiÃÊ>ÃÊ>}iÊäÊÜ iÊÌ iÊV `ÊÃÊiÃÃÊÌ >Ê£ÊÞi>ÀÊ`°Ê                           *i>ÃiÊÀi«ÀÌÊL>LiÃÊ>ÃÊ>}iÊäÊÜ iÊÌ iÊV `ÊÃÊiÃÃÊÌ >Ê£ÊÞi>ÀÊ`°Ê
                            *ÀÌÊÕLiÀÃÊÊLÝiÃ°Ê                                                                         *ÀÌÊÕLiÀÃÊÊLÝiÃ°Ê
   }iÊ­ÊÞi>ÀÃ®Ê                Ì Ê       >ÞÊ            9i>ÀÊvÊLÀÌ Ê                        }iÊ­ÊÞi>ÀÃ®Ê               Ì Ê       >ÞÊ            9i>ÀÊvÊLÀÌ Ê
                                                                                                          Ê
                                                                                                      
  ➜     "/ \Ê *i>ÃiÊ>ÃÜiÀÊ "/Ê+ÕiÃÌÊxÊ>LÕÌÊÃ«>VÊÀ}Ê>`                             ➜    "/ \Ê *i>ÃiÊ>ÃÜiÀÊ "/Ê+ÕiÃÌÊxÊ>LÕÌÊÃ«>VÊÀ}Ê>`
       +ÕiÃÌÊÈÊ>LÕÌÊÀ>Vi°ÊÀÊÌ ÃÊÃÕÀÛiÞ]ÊÃ«>VÊÀ}ÃÊ>ÀiÊÌÊÀ>ViÃ°Ê                       +ÕiÃÌÊÈÊ>LÕÌÊÀ>Vi°ÊÀÊÌ ÃÊÃÕÀÛiÞ]ÊÃ«>VÊÀ}ÃÊ>ÀiÊÌÊÀ>ViÃ°Ê
xÊ ÃÊ*iÀÃÊ£ÊvÊÃ«>V]Ê>Ì]ÊÀÊ-«>Ã ÊÀ}¶Ê                                          xÊ ÃÊ*iÀÃÊÓÊvÊÃ«>V]Ê>Ì]ÊÀÊ-«>Ã ÊÀ}¶Ê
                                                                                           "


           ]ÊÌÊvÊÃ«>V]Ê>Ì]ÊÀÊ-«>Ã ÊÀ}Ê                                                   ]ÊÌÊvÊÃ«>V]Ê>Ì]ÊÀÊ-«>Ã ÊÀ}Ê
                                                                                       /



          9iÃ]ÊiÝV>]ÊiÝV>Ê°]Ê      V>Ê                                                         9iÃ]ÊiÝV>]ÊiÝV>Ê°]Ê      V>Ê
          9iÃ]Ê*ÕiÀÌÊ,V>Ê                                                                              9iÃ]Ê*ÕiÀÌÊ,V>Ê
                                                                               




          9iÃ]Ê ÕL>Ê                                                                                     9iÃ]Ê ÕL>Ê
                                                                      ,




          9iÃ]Ê>Ì iÀÊÃ«>V]Ê>Ì]ÊÀÊ-«>Ã ÊÀ}ÊqÊ*ÀÌÊÀ}]ÊvÀÊiÝ>«i]Ê                  9iÃ]Ê>Ì iÀÊÃ«>V]Ê>Ì]ÊÀÊ-«>Ã ÊÀ}ÊqÊ*ÀÌÊÀ}]ÊvÀÊiÝ>«i]Ê
          À}iÌi>]Ê L>]Ê V>]Ê V>À>}Õ>]Ê->Û>`À>]Ê-«>>À`]Ê                           À}iÌi>]Ê L>]Ê V>]Ê V>À>}Õ>]Ê->Û>`À>]Ê-«>>À`]Ê
          >`ÊÃÊ°Ê                                                                                   >`ÊÃÊ°Ê 
                                                          "




ÈÊ 7 >ÌÊÃÊ*iÀÃÊ£½ÃÊÀ>Vi¶Ê>ÀÊ­8®ÊiÊÀÊÀiÊLÝiÃ°Ê                                         ÈÊ 7 >ÌÊÃÊ*iÀÃÊÓ½ÃÊÀ>Vi¶Ê>ÀÊ­8®ÊiÊÀÊÀiÊLÝiÃ°Ê
          7 ÌiÊ                                                                                          7 ÌiÊ
                                                     




           >VÊÀÊvÀV>Ê°Ê                                                                            >VÊÀÊvÀV>Ê°Ê
          iÀV>Ê`>ÊÀÊ>Ã>Ê >ÌÛiÊpÊ*ÀÌÊ>iÊvÊiÀi`ÊÀÊ«ÀV«>ÊÌÀLi°Ê                iÀV>Ê`>ÊÀÊ>Ã>Ê >ÌÛiÊpÊ*ÀÌÊ>iÊvÊiÀi`ÊÀÊ«ÀV«>ÊÌÀLi°Ê




          Ã>Ê`>Ê                    >«>iÃiÊ                 >ÌÛiÊ>Ü>>Ê                      Ã>Ê`>Ê                    >«>iÃiÊ                 >ÌÛiÊ>Ü>>Ê
             iÃiÊ                        Ài>Ê                 Õ>>>ÊÀÊ       >ÀÀÊ               iÃiÊ                        Ài>Ê                 Õ>>>ÊÀÊ       >ÀÀÊ
          «Ê                        6iÌ>iÃiÊ             ->>Ê                                «Ê                        6iÌ>iÃiÊ             ->>Ê
          "Ì iÀÊÃ>ÊqÊ*ÀÌÊÀ>Vi]Ê                               "Ì iÀÊ*>VvVÊÃ>`iÀÊqÊ              "Ì iÀÊÃ>ÊqÊ*ÀÌÊÀ>Vi]Ê                               "Ì iÀÊ*>VvVÊÃ>`iÀÊqÊ
          vÀÊiÝ>«i]Ê}]Ê                                     *ÀÌÊÀ>Vi]ÊvÀÊiÝ>«i]Ê              vÀÊiÝ>«i]Ê}]Ê                                     *ÀÌÊÀ>Vi]ÊvÀÊiÝ>«i]Ê
          >Ì>]Ê/ >]Ê*>ÃÌ>]Ê                               >]Ê/}>]Ê>`Ê                   >Ì>]Ê/ >]Ê*>ÃÌ>]Ê                               >]Ê/}>]Ê>`Ê
            >L`>]Ê>`ÊÃÊ°Ê                                ÃÊ°Ê                                >L`>]Ê>`ÊÃÊ°Ê                                ÃÊ°Ê




          -iÊÌ iÀÊÀ>ViÊqÊ*ÀÌÊÀ>Vi°Ê                                                                -iÊÌ iÀÊÀ>ViÊqÊ*ÀÌÊÀ>Vi°Ê




 ÓÊÊ        §.4g:¤
                          Case 3:19-cv-02050-WHA Document 20-4 Filed 05/22/19 Page 16 of 39




                                                                                                                                                                          £Î£ÇäÎÎÊ

                                      *iÀÃÊÎÊ                                                                                     *iÀÃÊ{Ê
£Ê 7 >ÌÊÃÊ*iÀÃÊÎ½ÃÊ>i¶Ê                                                                    £Ê 7 >ÌÊÃÊ*iÀÃÊ{½ÃÊ>i¶Ê
   >ÃÌÊ >iÊ­*i>ÃiÊ«ÀÌ®Ê                       ÀÃÌÊ >iÊ                                   >ÃÌÊ >iÊ­*i>ÃiÊ«ÀÌ®Ê                       ÀÃÌÊ >iÊ                           



ÓÊ ÜÊÃÊÌ ÃÊ«iÀÃÊÀi>Ìi`ÊÌÊ*iÀÃÊ£¶Ê>ÀÊ­8®Ê"                     ÊLÝ°Ê                ÓÊ ÜÊÃÊÌ ÃÊ«iÀÃÊÀi>Ìi`ÊÌÊ*iÀÃÊ£¶Ê>ÀÊ­8®Ê"                     ÊLÝ°Ê
         ÕÃL>`ÊÀÊÜviÊ                                     ->ÜÊÀÊ`>Õ} ÌiÀ>ÜÊ             ÕÃL>`ÊÀÊÜviÊ                                     ->ÜÊÀÊ`>Õ} ÌiÀ>ÜÊ
          }V>ÊÃÊÀÊ`>Õ} ÌiÀÊ                          "Ì iÀÊÀi>ÌÛiÊ                             }V>ÊÃÊÀÊ`>Õ} ÌiÀÊ                          "Ì iÀÊÀi>ÌÛiÊ
         `«Ìi`ÊÃÊÀÊ`>Õ} ÌiÀÊ                             ,iÀÊÀÊL>À`iÀÊ                         `«Ìi`ÊÃÊÀÊ`>Õ} ÌiÀÊ                             ,iÀÊÀÊL>À`iÀÊ
         -Ìi«ÃÊÀÊÃÌi«`>Õ} ÌiÀÊ                             ÕÃi>ÌiÊÀÊÀ>ÌiÊ                     -Ìi«ÃÊÀÊÃÌi«`>Õ} ÌiÀÊ                             ÕÃi>ÌiÊÀÊÀ>ÌiÊ
          ÀÌ iÀÊÀÊÃÃÌiÀÊ                                   1>ÀÀi`Ê«>ÀÌiÀÊ                          ÀÌ iÀÊÀÊÃÃÌiÀÊ                                   1>ÀÀi`Ê«>ÀÌiÀÊ
         >Ì iÀÊÀÊÌ iÀÊ                                    ÃÌiÀÊV `Ê                              >Ì iÀÊÀÊÌ iÀÊ                                    ÃÌiÀÊV `Ê
         À>`V `Ê                                          "Ì iÀÊÀi>ÌÛiÊ                         À>`V `Ê                                          "Ì iÀÊÀi>ÌÛiÊ
         *>ÀiÌ>ÜÊ                                                                                  *>ÀiÌ>ÜÊ

ÎÊ 7 >ÌÊÃÊ*iÀÃÊÎ½ÃÊÃiÝ¶Ê>ÀÊ­8®Ê"               ÊLÝ°Ê                                      ÎÊ 7 >ÌÊÃÊ*iÀÃÊ{½ÃÊÃiÝ¶Ê>ÀÊ­8®Ê"               ÊLÝ°Ê




                                                                                                                               Ê
                                                                                                                       *9
         >iÊ                 i>iÊ                                                                   >iÊ                 i>iÊ

{Ê 7 >ÌÊÃÊ*iÀÃÊÎ½ÃÊ>}iÊ>`ÊÜ >ÌÊÃÊ*iÀÃÊÎ½ÃÊ`>ÌiÊvÊLÀÌ ¶Ê                                {Ê 7 >ÌÊÃÊ*iÀÃÊ{½ÃÊ>}iÊ>`ÊÜ >ÌÊÃÊ*iÀÃÊ{½ÃÊ`>ÌiÊvÊLÀÌ ¶Ê




                                                                                                                     "
   *i>ÃiÊÀi«ÀÌÊL>LiÃÊ>ÃÊ>}iÊäÊÜ iÊÌ iÊV `ÊÃÊiÃÃÊÌ >Ê£ÊÞi>ÀÊ`°Ê                          *i>ÃiÊÀi«ÀÌÊL>LiÃÊ>ÃÊ>}iÊäÊÜ iÊÌ iÊV `ÊÃÊiÃÃÊÌ >Ê£ÊÞi>ÀÊ`°Ê
                            *ÀÌÊÕLiÀÃÊÊLÝiÃ°Ê                                                                        *ÀÌÊÕLiÀÃÊÊLÝiÃ°Ê
   }iÊ­ÊÞi>ÀÃ®Ê               Ì Ê       >ÞÊ            9i>ÀÊvÊLÀÌ Ê                        }iÊ­ÊÞi>ÀÃ®Ê               Ì Ê       >ÞÊ            9i>ÀÊvÊLÀÌ Ê
                                                                                                       Ê
                                                                                                   
  ➜    "/ \Ê *i>ÃiÊ>ÃÜiÀÊ "/Ê+ÕiÃÌÊxÊ>LÕÌÊÃ«>VÊÀ}Ê>`                             ➜    "/ \Ê *i>ÃiÊ>ÃÜiÀÊ "/Ê+ÕiÃÌÊxÊ>LÕÌÊÃ«>VÊÀ}Ê>`
      +ÕiÃÌÊÈÊ>LÕÌÊÀ>Vi°ÊÀÊÌ ÃÊÃÕÀÛiÞ]ÊÃ«>VÊÀ}ÃÊ>ÀiÊÌÊÀ>ViÃ°Ê                       +ÕiÃÌÊÈÊ>LÕÌÊÀ>Vi°ÊÀÊÌ ÃÊÃÕÀÛiÞ]ÊÃ«>VÊÀ}ÃÊ>ÀiÊÌÊÀ>ViÃ°Ê
xÊ ÃÊ*iÀÃÊÎÊvÊÃ«>V]Ê>Ì]ÊÀÊ-«>Ã ÊÀ}¶Ê                                         xÊ ÃÊ*iÀÃÊ{ÊvÊÃ«>V]Ê>Ì]ÊÀÊ-«>Ã ÊÀ}¶Ê
                                                                                         "


           ]ÊÌÊvÊÃ«>V]Ê>Ì]ÊÀÊ-«>Ã ÊÀ}Ê                                                  ]ÊÌÊvÊÃ«>V]Ê>Ì]ÊÀÊ-«>Ã ÊÀ}Ê
                                                                                   /



         9iÃ]ÊiÝV>]ÊiÝV>Ê°]Ê      V>Ê                                                         9iÃ]ÊiÝV>]ÊiÝV>Ê°]Ê      V>Ê
         9iÃ]Ê*ÕiÀÌÊ,V>Ê                                                                              9iÃ]Ê*ÕiÀÌÊ,V>Ê
                                                                                




         9iÃ]Ê ÕL>Ê                                                                                     9iÃ]Ê ÕL>Ê
                                                                   ,




         9iÃ]Ê>Ì iÀÊÃ«>V]Ê>Ì]ÊÀÊ-«>Ã ÊÀ}ÊqÊ*ÀÌÊÀ}]ÊvÀÊiÝ>«i]Ê                  9iÃ]Ê>Ì iÀÊÃ«>V]Ê>Ì]ÊÀÊ-«>Ã ÊÀ}ÊqÊ*ÀÌÊÀ}]ÊvÀÊiÝ>«i]Ê
         À}iÌi>]Ê L>]Ê V>]Ê V>À>}Õ>]Ê->Û>`À>]Ê-«>>À`]Ê                           À}iÌi>]Ê L>]Ê V>]Ê V>À>}Õ>]Ê->Û>`À>]Ê-«>>À`]Ê
         >`ÊÃÊ°Ê                                                                                   >`ÊÃÊ°Ê 
                                                        "




ÈÊ 7 >ÌÊÃÊ*iÀÃÊÎ½ÃÊÀ>Vi¶Ê>ÀÊ­8®ÊiÊÀÊÀiÊLÝiÃ°Ê                                        ÈÊ 7 >ÌÊÃÊ*iÀÃÊ{½ÃÊÀ>Vi¶Ê>ÀÊ­8®ÊiÊÀÊÀiÊLÝiÃ°Ê
         7 ÌiÊ                                                                                          7 ÌiÊ
                                               




          >VÊÀÊvÀV>Ê°Ê                                                                            >VÊÀÊvÀV>Ê°Ê
         iÀV>Ê`>ÊÀÊ>Ã>Ê >ÌÛiÊpÊ*ÀÌÊ>iÊvÊiÀi`ÊÀÊ«ÀV«>ÊÌÀLi°Ê                iÀV>Ê`>ÊÀÊ>Ã>Ê >ÌÛiÊpÊ*ÀÌÊ>iÊvÊiÀi`ÊÀÊ«ÀV«>ÊÌÀLi°Ê




         Ã>Ê`>Ê                    >«>iÃiÊ                 >ÌÛiÊ>Ü>>Ê                      Ã>Ê`>Ê                    >«>iÃiÊ                 >ÌÛiÊ>Ü>>Ê
            iÃiÊ                        Ài>Ê                 Õ>>>ÊÀÊ       >ÀÀÊ               iÃiÊ                        Ài>Ê                 Õ>>>ÊÀÊ       >ÀÀÊ
         «Ê                        6iÌ>iÃiÊ             ->>Ê                                «Ê                        6iÌ>iÃiÊ             ->>Ê
         "Ì iÀÊÃ>ÊqÊ*ÀÌÊÀ>Vi]Ê                               "Ì iÀÊ*>VvVÊÃ>`iÀÊqÊ              "Ì iÀÊÃ>ÊqÊ*ÀÌÊÀ>Vi]Ê                               "Ì iÀÊ*>VvVÊÃ>`iÀÊqÊ
         vÀÊiÝ>«i]Ê}]Ê                                     *ÀÌÊÀ>Vi]ÊvÀÊiÝ>«i]Ê              vÀÊiÝ>«i]Ê}]Ê                                     *ÀÌÊÀ>Vi]ÊvÀÊiÝ>«i]Ê
         >Ì>]Ê/ >]Ê*>ÃÌ>]Ê                               >]Ê/}>]Ê>`Ê                   >Ì>]Ê/ >]Ê*>ÃÌ>]Ê                               >]Ê/}>]Ê>`Ê
           >L`>]Ê>`ÊÃÊ°Ê                                ÃÊ°Ê                                >L`>]Ê>`ÊÃÊ°Ê                                ÃÊ°Ê




         -iÊÌ iÀÊÀ>ViÊqÊ*ÀÌÊÀ>Vi°Ê                                                                -iÊÌ iÀÊÀ>ViÊqÊ*ÀÌÊÀ>Vi°Ê




         §.4gB¤                                                                                                                                                                                 ÎÊÊ
                          Case 3:19-cv-02050-WHA Document 20-4 Filed 05/22/19 Page 17 of 39




                                                                                                                                                         £Î£Çä{£Ê

                                      *iÀÃÊxÊ                                                 ➜    vÊÌ iÀiÊ>ÀiÊÀiÊÌ >ÊvÛiÊ«i«iÊÛ}ÊÀÊÃÌ>Þ}Ê iÀi]Ê
                                                                                                     «ÀÌÊÌ iÀÊ>iÃÊÊÌ iÊÃ«>ViÃÊvÀÊ*iÀÃÊÈÊÌ ÀÕ} Ê*iÀÃÊ£Ó°Ê
£Ê 7 >ÌÊÃÊ*iÀÃÊx½ÃÊ>i¶Ê                                                                         7iÊ>ÞÊV>ÊÞÕÊvÀÊÀiÊvÀ>ÌÊ>LÕÌÊÌ i°Ê
   >ÃÌÊ >iÊ­*i>ÃiÊ«ÀÌ®Ê                       ÀÃÌÊ >iÊ                           
                                                                                                    *iÀÃÊÈÊ
                                                                                                     >ÃÌÊ >iÊ­*i>ÃiÊ«ÀÌ®Ê          ÀÃÌÊ >iÊ                  Ê
ÓÊ ÜÊÃÊÌ ÃÊ«iÀÃÊÀi>Ìi`ÊÌÊ*iÀÃÊ£¶Ê>ÀÊ­8®Ê"                     ÊLÝ°Ê
         ÕÃL>`ÊÀÊÜviÊ                                     ->ÜÊÀÊ`>Õ} ÌiÀ>ÜÊ
          }V>ÊÃÊÀÊ`>Õ} ÌiÀÊ                          "Ì iÀÊÀi>ÌÛiÊ
                                                                                                     -iÝÊ       >iÊ        i>iÊ    }iÊ­ÊÞi>ÀÃ®
         `«Ìi`ÊÃÊÀÊ`>Õ} ÌiÀÊ                             ,iÀÊÀÊL>À`iÀÊ
         -Ìi«ÃÊÀÊÃÌi«`>Õ} ÌiÀÊ                             ÕÃi>ÌiÊÀÊÀ>ÌiÊ
                                                                                                    *iÀÃÊÇÊ
          ÀÌ iÀÊÀÊÃÃÌiÀÊ                                   1>ÀÀi`Ê«>ÀÌiÀÊ
                                                                                                     >ÃÌÊ >iÊ­*i>ÃiÊ«ÀÌ®Ê          ÀÃÌÊ >iÊ                  Ê
         >Ì iÀÊÀÊÌ iÀÊ                                    ÃÌiÀÊV `Ê
         À>`V `Ê                                          "Ì iÀÊÀi>ÌÛiÊ
         *>ÀiÌ>ÜÊ

ÎÊ 7 >ÌÊÃÊ*iÀÃÊx½ÃÊÃiÝ¶Ê>ÀÊ­8®Ê"               ÊLÝ°Ê                                           -iÝÊ       >iÊ        i>i     }iÊ­ÊÞi>ÀÃ®




                                                                                                                                 Ê
                                                                                                                        *9
         >iÊ                 i>iÊ
                                                                                                    *iÀÃÊnÊ
{Ê 7 >ÌÊÃÊ*iÀÃÊx½ÃÊ>}iÊ>`ÊÜ >ÌÊÃÊ*iÀÃÊx½ÃÊ`>ÌiÊvÊLÀÌ ¶Ê
                                                                                                     >ÃÌÊ >iÊ­*i>ÃiÊ«ÀÌ®Ê          ÀÃÌÊ >iÊ                  Ê




                                                                                                                   "
   *i>ÃiÊÀi«ÀÌÊL>LiÃÊ>ÃÊ>}iÊäÊÜ iÊÌ iÊV `ÊÃÊiÃÃÊÌ >Ê£ÊÞi>ÀÊ`°Ê
                            *ÀÌÊÕLiÀÃÊÊLÝiÃ°Ê
   }iÊ­ÊÞi>ÀÃ®Ê               Ì Ê       >ÞÊ            9i>ÀÊvÊLÀÌ Ê
                                                                                                         Ê
                                                                                                     -iÝÊ       >iÊ        i>i     }iÊ­ÊÞi>ÀÃ®
                                                                                                     
  ➜    "/ \Ê *i>ÃiÊ>ÃÜiÀÊ "/Ê+ÕiÃÌÊxÊ>LÕÌÊÃ«>VÊÀ}Ê>`
      +ÕiÃÌÊÈÊ>LÕÌÊÀ>Vi°ÊÀÊÌ ÃÊÃÕÀÛiÞ]ÊÃ«>VÊÀ}ÃÊ>ÀiÊÌÊÀ>ViÃ°Ê
                                                                                                    *iÀÃÊÊ
xÊ ÃÊ*iÀÃÊxÊvÊÃ«>V]Ê>Ì]ÊÀÊ-«>Ã ÊÀ}¶Ê
                                                                                          "


                                                                                                     >ÃÌÊ >iÊ­*i>ÃiÊ«ÀÌ®Ê          ÀÃÌÊ >iÊ                  Ê
           ]ÊÌÊvÊÃ«>V]Ê>Ì]ÊÀÊ-«>Ã ÊÀ}Ê
                                                                                      /



         9iÃ]ÊiÝV>]ÊiÝV>Ê°]Ê      V>Ê
         9iÃ]Ê*ÕiÀÌÊ,V>Ê
                                                                                




         9iÃ]Ê ÕL>Ê                                                                                 -iÝÊ       >iÊ        i>i     }iÊ­ÊÞi>ÀÃ®
                                                                     ,




         9iÃ]Ê>Ì iÀÊÃ«>V]Ê>Ì]ÊÀÊ-«>Ã ÊÀ}ÊqÊ*ÀÌÊÀ}]ÊvÀÊiÝ>«i]Ê
         À}iÌi>]Ê L>]Ê V>]Ê V>À>}Õ>]Ê->Û>`À>]Ê-«>>À`]Ê                      *iÀÃÊ£äÊ
         >`ÊÃÊ°Ê 
                                                         "




                                                                                                     >ÃÌÊ >iÊ­*i>ÃiÊ«ÀÌ®Ê          ÀÃÌÊ >iÊ                  Ê


ÈÊ 7 >ÌÊÃÊ*iÀÃÊx½ÃÊÀ>Vi¶Ê>ÀÊ­8®ÊiÊÀÊÀiÊLÝiÃ°Ê
         7 ÌiÊ
                                                    




          >VÊÀÊvÀV>Ê°Ê                                                                       -iÝÊ       >iÊ        i>i     }iÊ­ÊÞi>ÀÃ®

         iÀV>Ê`>ÊÀÊ>Ã>Ê >ÌÛiÊpÊ*ÀÌÊ>iÊvÊiÀi`ÊÀÊ«ÀV«>ÊÌÀLi°Ê
                                                                                                    *iÀÃÊ££Ê
                                                                                                     >ÃÌÊ >iÊ­*i>ÃiÊ«ÀÌ®Ê          ÀÃÌÊ >iÊ                  Ê

         Ã>Ê`>Ê                    >«>iÃiÊ                 >ÌÛiÊ>Ü>>Ê
            iÃiÊ                        Ài>Ê                 Õ>>>ÊÀÊ       >ÀÀÊ
         «Ê                        6iÌ>iÃiÊ             ->>Ê                            -iÝÊ       >iÊ        i>i     }iÊ­ÊÞi>ÀÃ®
         "Ì iÀÊÃ>ÊqÊ*ÀÌÊÀ>Vi]Ê                               "Ì iÀÊ*>VvVÊÃ>`iÀÊqÊ
         vÀÊiÝ>«i]Ê}]Ê                                     *ÀÌÊÀ>Vi]ÊvÀÊiÝ>«i]Ê         *iÀÃÊ£ÓÊ
         >Ì>]Ê/ >]Ê*>ÃÌ>]Ê                               >]Ê/}>]Ê>`Ê
           >L`>]Ê>`ÊÃÊ°Ê                                ÃÊ°Ê
                                                                                                     >ÃÌÊ >iÊ­*i>ÃiÊ«ÀÌ®Ê          ÀÃÌÊ >iÊ                  Ê



         -iÊÌ iÀÊÀ>ViÊqÊ*ÀÌÊÀ>Vi°Ê

                                                                                                     -iÝÊ       >iÊ        i>i     }iÊ­ÊÞi>ÀÃ®


 {Ê        §.4gJ¤
                         Case 3:19-cv-02050-WHA Document 20-4 Filed 05/22/19 Page 18 of 39




                                                                                                                                               £Î£ÇäxnÊÊ


                 ÕÃ}Ê                           Ê ÃÜiÀÊµÕiÃÌÃÊ{ÊqÊxÊvÊÌ
                                                                               ÃÊÃÊ>Ê"1- Ê
                                                                                                        ÇÊ    iÃÊÌ ÃÊ ÕÃi]Ê>«>ÀÌiÌ]ÊÀÊLiÊ
                                                                                                              iÊ >ÛiÊqÊ                   9iÃÊ    Ê
                                                        ",ÊÊ"  Ê" ÆÊÌ iÀÜÃi]Ê-*ÊÌÊ
➜   *i>ÃiÊ>ÃÜiÀÊÌ iÊvÜ}Ê                        µÕiÃÌÊÈ>°Ê                                        >°Ê ÌÊ>`ÊV`ÊÀÕ}ÊÜ>ÌiÀ¶Ê
    µÕiÃÌÃÊ>LÕÌÊÌ iÊ ÕÃi]Ê
    >«>ÀÌiÌ]ÊÀÊLiÊ iÊ>ÌÊÌ iÊ                                                                        L°Ê>ÊL>Ì ÌÕLÊÀÊÃ ÜiÀ¶Ê
    >``ÀiÃÃÊÊÌ iÊ>}Ê>Li°Ê
                                                    {Ê ÜÊ>ÞÊ>VÀiÃÊÃÊÌ ÃÊ ÕÃiÊÀÊ                      V°Ê >ÊÃÊÜÌ Ê>Êv>ÕViÌ¶Ê
                                                        LiÊ iÊ¶Ê
£Ê 7 V ÊLiÃÌÊ`iÃVÀLiÃÊÌ ÃÊLÕ`}¶Ê                                                                      `°Ê>ÊÃÌÛiÊÀÊÀ>}i¶Ê
    VÕ`iÊ>Ê>«>ÀÌiÌÃ]Êv>ÌÃ]ÊiÌV°]ÊiÛiÊvÊ            iÃÃÊÌ >Ê£Ê>VÀiÊ➔ -*ÊÌÊµÕiÃÌÊÈ>Ê
    Û>V>Ì°Ê                                                                                                 i°Ê >ÊÀivÀ}iÀ>ÌÀ¶Ê
                                                             £ÊÌÊ°Ê>VÀiÃÊ
                                                                                                             v°Ê Ìii« iÊÃiÀÛViÊvÀ
         ÊLiÊ iÊ                                      £äÊÀÊÀiÊ>VÀiÃÊ                                   Ü V ÊÞÕÊV>ÊLÌ Ê>i
                                                                                                                 >`ÊÀiViÛiÊV>Ã¶ÊVÕ`iÊ
         Êiv>ÞÊ ÕÃiÊ`iÌ>V i`ÊvÀÊ>ÞÊ                                                                   ViÊ« iÃ°Ê
         Ì iÀÊ ÕÃiÊ
         Êiv>ÞÊ ÕÃiÊ>ÌÌ>V i`ÊÌÊiÊÀÊ                                                         nÊ ÌÊÌ ÃÊ ÕÃi]Ê>«>ÀÌiÌ]ÊÀÊLiÊ iÊqÊ
         ÀiÊ ÕÃiÃÊ
                                                    xÊ  Ê/ Ê*-/Ê£ÓÊ" /-]ÊÜ >ÌÊ                          `ÊÞÕÊÀÊ>ÞÊiLiÀÊvÊÌ ÃÊ ÕÃi `Ê
                                                        ÜiÀiÊÌ iÊ>VÌÕ>ÊÃ>iÃÊvÊ>Ê>}ÀVÕÌÕÀ>Ê           ÜÊÀÊÕÃiÊ>ÞÊvÊÌ iÊvÜ}ÊÌÞ«iÃÊvÊ
         ÊLÕ`}ÊÜÌ ÊÓÊ>«>ÀÌiÌÃÊ                  «À`ÕVÌÃÊvÀÊÌ ÃÊ«À«iÀÌÞ¶Ê                        V«ÕÌiÀ¶Ê
                                                                                                                                             9iÃÊ    Ê
         ÊLÕ`}ÊÜÌ ÊÎÊÀÊ{Ê>«>ÀÌiÌÃÊ




                                                                                                            Ê
                                                              iÊ




                                                                                                   *9
                                                                                                             >°Ê iÃÌ«ÊÀÊ>«Ì«Ê
         ÊLÕ`}ÊÜÌ ÊxÊÌÊÊ>«>ÀÌiÌÃÊ                  f£ÊÌÊfÊ
                                                                                                             L°Ê->ÀÌ« iÊ
         ÊLÕ`}ÊÜÌ Ê£äÊÌÊ£Ê>«>ÀÌiÌÃÊ




                                                                                              "
                                                             f£]äääÊÌÊfÓ]{Ê
                                                                                                             V°Ê />LiÌÊÀÊÌ iÀÊ«ÀÌ>LiÊ
         ÊLÕ`}ÊÜÌ ÊÓäÊÌÊ{Ê>«>ÀÌiÌÃÊ                fÓ]xääÊÌÊf{]Ê                                  ÜÀiiÃÃÊV«ÕÌiÀ

         ÊLÕ`}ÊÜÌ ÊxäÊÀÊÀiÊ>«>ÀÌiÌÃÊ              fx]äääÊÌÊf]Ê       Ê                      `°Ê-iÊÌ iÀÊÌÞ«iÊvÊV«ÕÌiÀÊ
                                                                                                                -«iVvÞÊ
             >Ì]Ê,6]ÊÛ>]ÊiÌV°Ê
                                                                                 
                                                             f£ä]äääÊÀÊÀiÊ


                                                                                                        Ê ÌÊÌ ÃÊ ÕÃi]Ê>«>ÀÌiÌ]ÊÀÊLiÊ iÊqÊ
                                                                           "


ÓÊ LÕÌÊÜ iÊÜ>ÃÊÌ ÃÊLÕ`}ÊvÀÃÌÊLÕÌ¶Ê       ÈÊ >°ÊÜÊ>ÞÊÃi«>À>ÌiÊÀÃÊ>ÀiÊÊÌ ÃÊ               `ÊÞÕÊÀÊ>ÞÊiLiÀÊvÊÌ ÃÊ ÕÃi `Ê
                                                           ÕÃi]Ê>«>ÀÌiÌ]ÊÀÊLiÊ i¶Ê
                                                                     /



         ÓäääÊÀÊ>ÌiÀÊqÊ-«iVvÞÊÞi>ÀÊ                                                                        >ÛiÊ>VViÃÃÊÌÊÌ iÊÌiÀiÌ¶Ê
                                                          ,ÃÊÕÃÌÊLiÊÃi«>À>Ìi`ÊLÞÊLÕÌÊ
                                                          >ÀV Ü>ÞÃÊÀÊÜ>ÃÊÌ >ÌÊiÝÌi`ÊÕÌÊ>ÌÊi>ÃÌÊ             9iÃ]ÊLÞÊ«>Þ}Ê>ÊViÊ« iÊV«>ÞÊÀÊ
                                                                




                                                          ÈÊV iÃÊ>`Ê}ÊvÀÊvÀÊÌÊVi}°Ê                 ÌiÀiÌÊÃiÀÛViÊ«ÀÛ`iÀÊ
                                                       ,




                                                          u  1 ÊLi`ÀÃ]ÊÌV iÃ]ÊiÌV°Ê                       9iÃ]ÊÜÌ ÕÌÊ«>Þ}Ê>ÊViÊ« iÊV«>ÞÊ
         £äÊÌÊ£Ê                                                                                            ÀÊÌiÀiÌÊÃiÀÛViÊ«ÀÛ`iÀÊ➔ -*ÊÌÊ
                                                          u 8 1 ÊL>Ì ÀÃ]Ê«ÀV iÃ]ÊL>ViÃ]Ê                 µÕiÃÌÊ££Ê
         £näÊÌÊ£nÊ                                      vÞiÀÃ]Ê >Ã]ÊÀÊÕvÃ i`ÊL>ÃiiÌÃ°Ê
                                                                                                                   Ê>VViÃÃÊÌÊÌ iÊÌiÀiÌÊ>ÌÊÌ ÃÊ ÕÃi]Ê
                                                    "




                                                            ÕLiÀÊvÊÀÃÊ                                       >«>ÀÌiÌ]ÊÀÊLiÊ iÊ➔ -*ÊÌÊ
         £ÇäÊÌÊ£ÇÊ                                                                                            µÕiÃÌÊ££Ê
         £ÈäÊÌÊ£ÈÊ                                                                                  £äÊ ÊÞÕÊÀÊ>ÞÊiLiÀÊvÊÌ ÃÊ ÕÃi `Ê
                                                                                                              >ÛiÊ>VViÃÃÊÌÊÌ iÊÌiÀiÌÊÕÃ}Ê>ÊqÊ
         £xäÊÌÊ£xÊ
                                              




                                                        L°ÊÜÊ>ÞÊvÊÌ iÃiÊÀÃÊ>ÀiÊLi`ÀÃ¶Ê                                                  9iÃÊ     Ê
         £{äÊÌÊ£{Ê                                       ÕÌÊ>ÃÊLi`ÀÃÊÌ ÃiÊÀÃÊÞÕÊÜÕ`Ê         >°ÊViÕ>ÀÊ`>Ì>Ê«>ÊvÀÊ>Ê
                                                           ÃÌÊvÊÌ ÃÊ ÕÃi]Ê>«>ÀÌiÌ]ÊÀÊLiÊ iÊ       Ã>ÀÌ« iÊÀÊÌ iÀÊLiÊ
         £ÎÊÀÊi>ÀiÀÊ                                  ÜiÀiÊvÀÊÃ>iÊÀÊÀiÌ°ÊvÊÌ ÃÊÃÊ>Ê                `iÛVi¶Ê
                                                           ivvViVÞÉÃÌÕ`Ê>«>ÀÌiÌ]Ê«ÀÌÊ¸ä¸°Ê          L°ÊLÀ>`L>`Ê­ } ÊÃ«ii`®Ê
                                                            ÕLiÀÊvÊLi`ÀÃÊ
                                                                                                                ÌiÀiÌÊÃiÀÛViÊÃÕV Ê>ÃÊV>Li]Ê
                                                                                                                vLiÀÊ«ÌV]ÊÀÊ -ÊÃiÀÛViÊ
ÎÊ 7 iÊ``Ê* ,-" Ê£Ê­ÃÌi`ÊÊ«>}iÊÓ®Ê                                                                        ÃÌ>i`ÊÊÌ ÃÊ ÕÃi `¶Ê
    ÛiÊÌÊÌ ÃÊ ÕÃi]Ê>«>ÀÌiÌ]ÊÀÊ
                                                                                                             V°Ê Ã>ÌiÌiÊÌiÀiÌÊÃiÀÛViÊ
    LiÊ i¶Ê                                                                                               ÃÌ>i`ÊÊÌ ÃÊ ÕÃi `¶Ê
    Ì Ê       9i>ÀÊ                                                                                       `°Ê`>Õ«ÊÌiÀiÌÊÃiÀÛViÊ
                                                                                                                ÃÌ>i`ÊÊÌ ÃÊ ÕÃi `¶Ê
                                                                                                             i°ÊÃiÊÌ iÀÊÃiÀÛVi¶Ê
                                                                                                                -«iVvÞÊÃiÀÛViÊ




          §.4g[¤                                                                                                                                                 xÊ
                         Case 3:19-cv-02050-WHA Document 20-4 Filed 05/22/19 Page 19 of 39




                                                                                                                                              £Î£ÇäÈÈÊÊ


    ÕÃ}Ê­VÌÕi`®Ê                            £Î >°Ê-/Ê" /]ÊÜ >ÌÊÜ>ÃÊÌ iÊVÃÌÊ               £{Ê  Ê/ Ê*-/Ê£ÓÊ" /-]Ê``ÊÞÕÊÀÊ
                                                         vÊiiVÌÀVÌÞÊvÀÊÌ ÃÊ ÕÃi]Ê                   >ÞÊiLiÀÊvÊÌ ÃÊ ÕÃi `ÊÀiViÛiÊ
                                                         >«>ÀÌiÌ]ÊÀÊLiÊ i¶Ê                       LiivÌÃÊvÀÊÌ iÊ`Ê-Ì>«Ê*À}À>Ê
££Ê ÜÊ>ÞÊ>ÕÌLiÃ]ÊÛ>Ã]Ê>`ÊÌÀÕVÃÊ                                                                ÀÊ- *Ê­Ì iÊ-Õ««iiÌ>Ê ÕÌÀÌÊ
    vÊiÌÊV>«>VÌÞÊÀÊiÃÃÊ>ÀiÊi«ÌÊ>ÌÊ             >ÃÌÊÌ ½ÃÊVÃÌÊqÊ >ÀÃÊ
                                                                                                           ÃÃÃÌ>ViÊ*À}À>®¶Ê Ê "/ÊVÕ`iÊ
     iÊvÀÊÕÃiÊLÞÊiLiÀÃÊvÊÌ ÃÊ
                                                                                                           7 ]ÊÌ iÊ-V ÊÕV Ê*À}À>]ÊÀÊ
     ÕÃi `¶Ê                                           fÊ              °ääÊ                           >ÃÃÃÌ>ViÊvÀÊv`ÊL>Ã°Ê
          iÊ                                                       ",Ê                                       9iÃÊ
         £Ê                                                                                                      Ê
                                                               VÕ`i`ÊÊÀiÌÊÀÊV`ÕÊviiÊ
         ÓÊ                                                     ÊV >À}iÊÀÊiiVÌÀVÌÞÊÌÊÕÃi`Ê
         ÎÊ                                                                                            £xÊ ÃÊÌ ÃÊ ÕÃi]Ê>«>ÀÌiÌ]ÊÀÊLiÊ iÊ
                                                       L°Ê-/Ê" /]ÊÜ >ÌÊÜ>ÃÊÌ iÊVÃÌÊ                   «>ÀÌÊvÊ>ÊV`Õ¶Ê
         {Ê                                               vÊ}>ÃÊvÀÊÌ ÃÊ ÕÃi]Ê>«>ÀÌiÌ]Ê
                                                          ÀÊLiÊ i¶Ê                                     9iÃÊ➔ 7 >ÌÊÃÊÌ iÊÌ ÞÊ
         xÊ                                                                                                          V`ÕÊvii¶ÊÀÊÀiÌiÀÃ]Ê
                                                         >ÃÌÊÌ ½ÃÊVÃÌÊqÊ >ÀÃÊ                                >ÃÜiÀÊÞÊvÊÞÕÊ«>ÞÊÌ iÊ
         ÈÊÀÊÀiÊ                                                                                                  V`ÕÊviiÊÊ>``ÌÊÌÊ
                                                          fÊ              °ääÊ                                     ÞÕÀÊÀiÌÆÊÌ iÀÜÃi]Ê>ÀÊÌ iÊ




                                                                                                         Ê
                                                                                                                     ¸ i¸ÊLÝ°Ê




                                                                                                    *9
£ÓÊ 7 V Ê1 ÊÃÊÕÃi`Ê"-/ÊvÀÊ i>Ì}ÊÌ ÃÊ                        ",Ê                                                Ì ÞÊ>ÕÌÊqÊ >ÀÃÊ
      ÕÃi]Ê>«>ÀÌiÌ]ÊÀÊLiÊ i¶Ê                        VÕ`i`ÊÊÀiÌÊÀÊV`ÕÊviiÊ




                                                                                                  "
         >Ã\ÊvÀÊÕ`iÀ}ÀÕ`Ê««iÃÊÃiÀÛ}ÊÌ iÊ
                                                                                                                        fÊ            °ää
                                                               VÕ`i`ÊÊiiVÌÀVÌÞÊ«>ÞiÌÊ
         i} LÀ `Ê                                         iÌiÀi`Ê>LÛiÊ                                                     ",Ê
         >Ã\ÊLÌÌi`]ÊÌ>]ÊÀÊ*Ê                              ÊV >À}iÊÀÊ}>ÃÊÌÊÕÃi`Ê
                                                                                        Ê                                    iÊ
          iVÌÀVÌÞÊ
                                                                                   
                                                       V°Ê Ê/ Ê*-/Ê£ÓÊ" /-]ÊÜ >ÌÊÜ>ÃÊ                       Ê
         ÕiÊ]ÊiÀÃii]ÊiÌV°Ê                        Ì iÊVÃÌÊvÊÜ>ÌiÀÊ>`ÊÃiÜiÀÊvÀÊÌ ÃÊ
                                                           ÕÃi]Ê>«>ÀÌiÌ]ÊÀÊLiÊ i¶ÊvÊ
          >ÊÀÊViÊ                                    ÞÕÊ >ÛiÊÛi`Ê iÀiÊiÃÃÊÌ >Ê£ÓÊÌ Ã]Ê    £ÈÊ ÃÊÌ ÃÊ ÕÃi]Ê>«>ÀÌiÌ]ÊÀÊLiÊ iÊqÊ
                                                                           "


                                                          iÃÌ>ÌiÊÌ iÊVÃÌ°Ê                              >ÀÊ­8®Ê"    ÊLÝ°Ê
         7`Ê
                                                                      /



                                                         *>ÃÌÊ£ÓÊÌ Ã½ÊVÃÌÊqÊ >ÀÃÊ                       "Üi`ÊLÞÊÞÕÊÀÊÃiiÊÊÌ ÃÊ
         ->ÀÊiiÀ}ÞÊ                                                                                           ÕÃi `ÊÜÌ Ê>ÊÀÌ}>}iÊÀÊ
                                                                




                                                                                                               >¶ÊVÕ`iÊ iÊiµÕÌÞÊ>Ã°Ê
         "Ì iÀÊvÕiÊ                                      fÊ              °ääÊ
                                                                                                               "Üi`ÊLÞÊÞÕÊÀÊÃiiÊÊÌ ÃÊ
                                                        ,




          ÊvÕiÊÕÃi`Ê                                               ",Ê                                        ÕÃi `ÊvÀiiÊ>`ÊVi>ÀÊ­ÜÌ ÕÌÊ>Ê
                                                                                                               ÀÌ}>}iÊÀÊ>®¶Ê
                                                               VÕ`i`ÊÊÀiÌÊÀÊV`ÕÊviiÊ
                                                                                                               ,iÌi`¶Ê
                                               "




                                                                ÊV >À}iÊ
                                                                                                               "VVÕ«i`ÊÜÌ ÕÌÊ«>ÞiÌÊvÊ
                                                                                                               ÀiÌ¶Ê➔ -*ÊÌÊ ÊÊÌ iÊiÝÌÊ«>}i
                                                       `°Ê Ê/ Ê*-/Ê£ÓÊ" /-]ÊÜ >ÌÊÜ>ÃÊÌ iÊ
                                                          VÃÌÊvÊ]ÊV>]ÊiÀÃii]ÊÜ`]ÊiÌV°]Ê
                                                          vÀÊÌ ÃÊ ÕÃi]Ê>«>ÀÌiÌ]ÊÀÊLiÊ
                                         




                                                           i¶ÊvÊÞÕÊ >ÛiÊÛi`Ê iÀiÊiÃÃÊÌ >Ê£ÓÊ
                                                          Ì Ã]ÊiÃÌ>ÌiÊÌ iÊVÃÌ°Ê
                                                         *>ÃÌÊ£ÓÊÌ Ã½ÊVÃÌÊqÊ >ÀÃÊ

                                                          fÊ              °ääÊ
                                                                     ",Ê

                                                               VÕ`i`ÊÊÀiÌÊÀÊV`ÕÊviiÊ
                                                                ÊV >À}iÊÀÊÌ iÃiÊvÕiÃÊÌÊÕÃi`Ê




 ÈÊ       §.4gc¤
                                      Case 3:19-cv-02050-WHA Document 20-4 Filed 05/22/19 Page 20 of 39




                                                                                                                                                                  £Î£ÇäÇ{Ê


      ÕÃ}Ê­VÌÕi`®Ê                                        Ó£Ê >°Ê ÊÞÕÊÀÊ>ÞÊiLiÀÊvÊÌ ÃÊ                    ÓÓÊ >°Ê ÊÞÕÊÀÊ>ÞÊiLiÀÊvÊÌ ÃÊ
                                                                          ÕÃi `Ê >ÛiÊ>ÊÀÌ}>}i]Ê`ii`ÊvÊ                     ÕÃi `Ê >ÛiÊ>ÊÃiV`ÊÀÌ}>}iÊ
                                                                        ÌÀÕÃÌ]ÊVÌÀ>VÌÊÌÊ«ÕÀV >Ãi]ÊÀÊÃ>ÀÊ                ÀÊ>Ê iÊiµÕÌÞÊ>ÊÊ/-Ê
                                                                        `iLÌÊÊ/-Ê«À«iÀÌÞ¶Ê                                 «À«iÀÌÞ¶Ê
  Ê ÃÜiÀÊµÕiÃÌÃÊ£Ç>Ê>`ÊLÊvÊÌ                  ÃÊ ÕÃi]Ê
      >«>ÀÌiÌ]ÊÀÊLiÊ iÊÃÊ,                   / °Ê
                                                                              9iÃ]ÊÀÌ}>}i]Ê`ii`ÊvÊÌÀÕÃÌ]ÊÀÊÃ>ÀÊ                  9iÃ]Ê iÊiµÕÌÞÊ>Ê
      "Ì iÀÜÃi]Ê-*ÊÌÊµÕiÃÌÊ£n°Ê                                        `iLÌÊ
                                                                                                                                         9iÃ]ÊÃiV`ÊÀÌ}>}iÊ
                                                                              9iÃ]ÊVÌÀ>VÌÊÌÊ«ÕÀV >ÃiÊ
£ÇÊ >°Ê7 >ÌÊÃÊÌ iÊÌ ÞÊÀiÌÊvÀÊÌ ÃÊ                                      Ê➔ -*ÊÌÊµÕiÃÌÊÓÓ>Ê                                 9iÃ]ÊÃiV`ÊÀÌ}>}iÊ>`Ê iÊ
            ÕÃi]Ê>«>ÀÌiÌ]ÊÀÊLiÊ i¶Ê                                                                                            iµÕÌÞÊ>Ê
        Ì ÞÊ>ÕÌÊqÊ >ÀÃÊ                                                                                                         Ê➔ -*ÊÌÊ Ê
                                                                     L°ÊÜÊÕV ÊÃÊÌ iÊÀi}Õ>ÀÊÌ ÞÊ
            fÊ                                                          ÀÌ}>}iÊ«>ÞiÌÊÊ/-Ê«À«iÀÌÞ¶Ê
                                      °ääÊ                            VÕ`iÊ«>ÞiÌÊÞÊÊ,-/ÊÀÌ}>}iÊ
                                                                                                                              L°ÊÜÊÕV ÊÃÊÌ iÊÀi}Õ>ÀÊÌ ÞÊ
                                                                                                                                 «>ÞiÌÊÊ>ÊÃiV`ÊÀÊÕÀÊ
                                                                        ÀÊVÌÀ>VÌÊÌÊ«ÕÀV >Ãi°Ê                                ÀÌ}>}iÃÊ>`Ê>Ê iÊiµÕÌÞÊ>ÃÊ
      L°Ê iÃÊÌ iÊÌ ÞÊÀiÌÊVÕ`iÊ>ÞÊ
         i>Ã¶Ê                                                        Ì ÞÊ>ÕÌÊqÊ >ÀÃÊ                                Ê/-Ê«À«iÀÌÞ¶Ê
                                                                                                                                Ì ÞÊ>ÕÌÊqÊ >ÀÃÊ
                      9iÃÊ                                               fÊ               °ääÊ
                                                                                                                                    fÊ




                                                                                                                           Ê
                       Ê
                                                                                  ",Ê                                                                °ääÊ




                                                                                                                    *9
                                                                               ÊÀi}Õ>ÀÊ«>ÞiÌÊÀiµÕÀi`Ê➔ -*ÊÌÊ                           ",Ê
  Ê   ÃÜiÀÊµÕiÃÌÃÊ£nÊqÊÓÓÊvÊÞÕÊÀÊ>ÞÊ                                 µÕiÃÌÊÓÓ>Ê




                                                                                                             "
      iLiÀÊvÊÌ ÃÊ ÕÃi `Ê"7 -Ê                                                                                                      ÊÀi}Õ>ÀÊ«>ÞiÌÊÀiµÕÀi`Ê
      ÀÊ-Ê 19 ÊÌ ÃÊ ÕÃi]Ê>«>ÀÌiÌ]ÊÀÊ
      LiÊ i°Ê"Ì iÀÜÃi]Ê-*ÊÌÊ Ê °Ê                          V°Ê iÃÊÌ iÊÀi}Õ>ÀÊÌ ÞÊÀÌ}>}iÊ
                                                                        «>ÞiÌÊVÕ`iÊ«>ÞiÌÃÊvÀÊÀi>Ê
                                                                                                    Ê
                                                                        iÃÌ>ÌiÊÌ>ÝiÃÊÊ/-Ê«À«iÀÌÞ¶Ê
                                                                                                                            Ê ÃÜiÀÊµÕiÃÌÊÓÎÊvÊÌ
                                                                                                                                                    ÃÊÃÊ>Ê"  Ê
                                                                                                   
                                                                              9iÃ]ÊÌ>ÝiÃÊVÕ`i`ÊÊÀÌ}>}iÊ                " °Ê"Ì iÀÜÃi]Ê-*ÊÌÊ Ê °Ê
£nÊ LÕÌÊ ÜÊÕV Ê`ÊÞÕÊÌ ÊÌ ÃÊ                                         «>ÞiÌÊ
        ÕÃiÊ>`ÊÌ]Ê>«>ÀÌiÌ]ÊÀÊLiÊ
        iÊ­>`ÊÌ]ÊvÊÜi`®ÊÜÕ`ÊÃiÊvÀÊ                                ]ÊÌ>ÝiÃÊ«>`ÊÃi«>À>ÌiÞÊÀÊÌ>ÝiÃÊ
                                                                                        "


                                                                              ÌÊÀiµÕÀi`Ê
      vÊÌÊÜiÀiÊvÀÊÃ>i¶Ê
                                                                                  /



      ÕÌÊqÊ >ÀÃÊ                                                                                                   ÓÎÊ 7 >ÌÊ>ÀiÊÌ iÊÌÌ>Ê>Õ>ÊVÃÌÃÊvÀÊ
                                                                     `°Ê iÃÊÌ iÊÀi}Õ>ÀÊÌ ÞÊÀÌ}>}iÊ                    «iÀÃ>Ê«À«iÀÌÞÊÌ>ÝiÃ]ÊÃÌiÊÀiÌ]Ê
                                                                              




                                                                        «>ÞiÌÊVÕ`iÊ«>ÞiÌÃÊvÀÊvÀi]Ê                   Ài}ÃÌÀ>ÌÊviiÃ]Ê>`ÊViÃiÊviiÃÊÊ
       fÊ                                  °ää                       >â>À`]ÊÀÊv`ÊÃÕÀ>ViÊÊ/-Ê                   /-ÊLiÊ iÊ>`ÊÌÃÊÃÌi¶Ê
                                                                     ,




                                                                        «À«iÀÌÞ¶Ê                                             ÝVÕ`iÊÀi>ÊiÃÌ>ÌiÊÌ>ÝiÃ°Ê

£Ê 7 >ÌÊ>ÀiÊÌ iÊ>Õ>ÊÀi>ÊiÃÌ>ÌiÊÌ>ÝiÃÊÊ                                 9iÃ]ÊÃÕÀ>ViÊVÕ`i`ÊÊÀÌ}>}iÊ            Õ>ÊVÃÌÃÊqÊ >ÀÃÊ
      /-Ê«À«iÀÌÞ¶Ê                                                         «>ÞiÌÊ
                                                                  "




      Õ>Ê>ÕÌÊqÊ >ÀÃÊ                                                  ]ÊÃÕÀ>ViÊ«>`ÊÃi«>À>ÌiÞÊÀÊÊ            fÊ                  °ääÊ
                                                                              ÃÕÀ>ViÊ
       fÊ                           °ääÊ
                                                          




                      ",Ê                                                                                                   Ê ÃÜiÀÊµÕiÃÌÃÊ>LÕÌÊ*     ,-" Ê£ÊÊÌ iÊ
                                                                                                                              iÝÌÊ«>}iÊvÊÞÕÊÃÌi`Ê>ÌÊi>ÃÌÊiÊ«iÀÃÊ
                 iÊ                                                                                                         Ê«>}iÊÓ°Ê"Ì iÀÜÃi]Ê-*ÊÌÊ«>}iÊÓnÊvÀÊ
                                                                                                                              Ì iÊ>}ÊÃÌÀÕVÌÃ°Ê
ÓäÊ 7 >ÌÊÃÊÌ iÊ>Õ>Ê«>ÞiÌÊvÀÊvÀi]Ê
       >â>À`]Ê>`Êv`ÊÃÕÀ>ViÊÊ/-Ê
      «À«iÀÌÞ¶Ê
      Õ>Ê>ÕÌÊqÊ >ÀÃÊ

       fÊ                      °ääÊ
                      ",Ê

                 iÊ




             §.4gk¤                                                                                                                                                           ÇÊÊ
                                Case 3:19-cv-02050-WHA Document 20-4 Filed 05/22/19 Page 21 of 39




                                                                                                                                                                           £Î£ÇänÓÊÊ


    *iÀÃÊ£Ê                                                    ££Ê 7 >ÌÊÃÊÌ iÊ } iÃÌÊ`i}ÀiiÊÀÊiÛiÊvÊÃV                £ÎÊ 7 >ÌÊÃÊÌ ÃÊ«iÀÃ½ÃÊ>ViÃÌÀÞÊÀÊiÌ VÊÀ}¶Ê
                                                                      Ì ÃÊ«iÀÃÊ >ÃÊ "* /              ¶Ê>ÀÊ­8®Ê"
                                                                                                                      ÊLÝ°Ê
➜   *i>ÃiÊV«ÞÊÌ iÊ>iÊvÊ*iÀÃÊ£ÊvÀÊ«>}iÊÓ]                     vÊVÕÀÀiÌÞÊiÀi`]Ê>ÀÊÌ iÊ«ÀiÛÕÃÊ}À>`iÊÀÊ
                                                                        } iÃÌÊ`i}ÀiiÊÀiViÛi`°Ê
    Ì iÊVÌÕiÊ>ÃÜiÀ}ÊµÕiÃÌÃÊLiÜ°Ê
    >ÃÌÊ >iÊ                                                         "Ê- "" Ê "* /             Ê
                                                                               ÊÃV }ÊV«iÌi`Ê                                ­ÀÊiÝ>«i\ÊÌ>>]Ê>>V>]ÊvÀV>Ê°]Ê
                                                                                                                                       >L`>]Ê >«iÊ6iÀ`i>]Ê ÀÜi}>]Ê V>]Ê
                                                                       1,- ,9Ê",Ê*, - ""Ê/,"1Ê,                    Ê£ÓÊ       ÀiV Ê >>`>]Ê>Ì>]ÊÀi>]ÊiL>iÃi]Ê*Ã ]Ê
    ÀÃÌÊ >iÊ                                            Ê                                                                         }iÀ>]ÊiÝV>]Ê/>Ü>iÃi]Ê1À>>]Ê>`ÊÃÊ°®Ê
                                                                             ÕÀÃiÀÞÊÃV Ê
                                                                           `iÀ}>ÀÌiÊ                                         £{Ê >°Ê iÃÊÌ ÃÊ«iÀÃÊÃ«i>Ê>Ê>}Õ>}iÊÌ iÀÊÌ >Ê
                                                                                                                                         }Ã Ê>ÌÊ i¶Ê
ÇÊ 7 iÀiÊÜ>ÃÊÌ ÃÊ«iÀÃÊLÀ¶Ê                                            À>`iÊ£ÊÌ ÀÕ} Ê££ÊqÊ-«iVvÞ
            ÊÌ iÊ1Ìi`Ê-Ì>ÌiÃÊqÊ*ÀÌÊ>iÊvÊÃÌ>Ìi°Ê                   }À>`iÊ£ÊqÊ££Ê                                                     9iÃÊ
                                                                                                                                               Ê➔ -*ÊÌÊµÕiÃÌÊ£x>Ê

                                                                                                                                     L°Ê7 >ÌÊÃÊÌ ÃÊ>}Õ>}i¶Ê
            "ÕÌÃ`iÊÌ iÊ1Ìi`Ê-Ì>ÌiÃÊqÊ*ÀÌÊ>iÊvÊ
            vÀi}ÊVÕÌÀÞ]ÊÀÊ*ÕiÀÌÊ,V]ÊÕ>]ÊiÌV°Ê                   £ÓÌ Ê}À>`iÊqÊ "Ê *"Ê
                                                                      Ê- ""Ê, 1/ Ê




                                                                                                                                    Ê
                                                                                                                                        ÀÊiÝ>«i\ÊÀi>]ÊÌ>>]Ê-«>Ã ]Ê6iÌ>iÃiÊ




                                                                                                                              *9
                                                                           ,i}Õ>ÀÊ } ÊÃV Ê`«>Ê
nÊ ÃÊÌ ÃÊ«iÀÃÊ>ÊVÌâiÊvÊÌ iÊ1Ìi`Ê-Ì>ÌiÃ¶Ê                                                                                   V°ÊÜÊÜiÊ`iÃÊÌ ÃÊ«iÀÃÊÃ«i>Ê }Ã ¶Ê
            9iÃ]ÊLÀÊÊÌ iÊ1Ìi`Ê-Ì>ÌiÃÊ➔ -*ÊÌÊ                           ÊÀÊ>ÌiÀ>ÌÛiÊVÀi`iÌ>Ê
            µÕiÃÌÊ£ä>Ê                                                                                                                    6iÀÞÊÜiÊ




                                                                                                                          "
                                                                       "  Ê",Ê-" Ê "  Ê
            9iÃ]ÊLÀÊÊ*ÕiÀÌÊ,V]ÊÕ>]ÊÌ iÊ                                                                                             7iÊ
            1°-°Ê6À}ÊÃ>`Ã]ÊÀÊ ÀÌ iÀÊ>À>>ÃÊ                     -iÊVi}iÊVÀi`Ì]ÊLÕÌÊiÃÃÊÌ >Ê£ÊÞi>ÀÊv
                                                                           Vi}iÊVÀi`ÌÊ
            9iÃ]ÊLÀÊ>LÀ>`ÊvÊ1°-°ÊVÌâiÊ«>ÀiÌÊ                                                          Ê                               ÌÊÜiÊ
            ÀÊ«>ÀiÌÃÊ                                                    £ÊÀÊÀiÊÞi>ÀÃÊvÊVi}iÊVÀi`Ì]ÊÊ`i}ÀiiÊ
                                                                                                                                               ÌÊ>ÌÊ>Ê
                                                                                                       
            9iÃ]Ê1°-°ÊVÌâiÊLÞÊ>ÌÕÀ>â>ÌÊqÊ*ÀÌÊÞi>À               ÃÃV>Ìi½ÃÊ`i}ÀiiÊ­vÀÊiÝ>«i\Ê]Ê-®Ê
            vÊ>ÌÕÀ>â>ÌÊ
                                                                             >V iÀ½ÃÊ`i}ÀiiÊ­vÀÊiÝ>«i\Ê ]Ê -®Ê             £xÊ >°Ê `ÊÌ ÃÊ«iÀÃÊÛiÊÊÌ ÃÊ ÕÃiÊÀÊ>«>ÀÌiÌ
                                                                                                                                        £ÊÞi>ÀÊ>}¶Ê
                                                                      / ,Ê   ",½-Ê          ,    Ê
                                                                                            "


             ]ÊÌÊ>Ê1°-°ÊVÌâiÊ                                        >ÃÌiÀ½ÃÊ`i}ÀiiÊ­vÀÊiÝ>«i\Ê]Ê-]Ê }]                       *iÀÃÊÃÊÕ`iÀÊ£ÊÞi>ÀÊ`Ê➔ -*ÊÌÊ
                                                                                                                                             µÕiÃÌÊ£ÈÊ
                                                                                  /



                                                                            `]Ê-7]Ê ®Ê
Ê 7 iÊ``ÊÌ ÃÊ«iÀÃÊViÊÌÊÛiÊÊÌ iÊ                               *ÀviÃÃ>Ê`i}ÀiiÊLiÞ`Ê>ÊL>V iÀ½ÃÊ`i}Àii                    9iÃ]ÊÌ ÃÊ ÕÃiÊ➔ -*ÊÌÊµÕiÃÌÊ£ÈÊ
    1Ìi`Ê-Ì>ÌiÃ¶ÊvÊÌ ÃÊ«iÀÃÊV>iÊÌÊÛiÊÊÌ iÊ
                                                                                 




                                                                           ­vÀÊiÝ>«i\Ê ]Ê -]Ê 6]Ê ]Ê ®Ê
    1Ìi`Ê-Ì>ÌiÃÊÀiÊÌ >ÊVi]Ê«ÀÌÊ>ÌiÃÌÊÞi>À°Ê                                                                                          ]ÊÕÌÃ`iÊÌ iÊ1Ìi`Ê-Ì>ÌiÃÊ>`Ê
    9i>ÀÊ                                                                    VÌÀ>ÌiÊ `i}ÀiiÊ­vÀÊiÝ>«i\Ê*       ]Ê ` ®Ê                  *ÕiÀÌÊ,VÊqÊ*ÀÌÊ>iÊvÊvÀi}ÊVÕÌÀÞ]
                                                                      ,




                                                                                                                                             ÀÊ1°-°Ê6À}ÊÃ>`Ã]ÊÕ>]ÊiÌV°]ÊLiÜÆ
                                                                                                                                             Ì iÊ-*ÊÌÊµÕiÃÌÊ£ÈÊ
                                                               "




£äÊ >°ÊÌÊ>ÞÊÌiÊ Ê/ Ê-/ÊÎÊ" /-]Ê >ÃÊ                    Ê   ÃÜiÀÊµÕiÃÌÊ£ÓÊvÊÌ ÃÊ«iÀÃÊ >ÃÊ>Ê
       Ì ÃÊ«iÀÃÊ>ÌÌi`i`ÊÃV ÊÀÊVi}i¶                        L>V iÀ½ÃÊ`i}ÀiiÊÀÊ } iÀ°Ê"Ì iÀÜÃi]Ê
       VÕ`iÊÞÊÕÀÃiÀÞÊÀÊ«ÀiÃV ]Ê`iÀ}>ÀÌi]                                                                                       ]Ê`vviÀiÌÊ ÕÃiÊÊÌ iÊ1Ìi`Ê-Ì>ÌiÃÊÀÊ
       iiiÌ>ÀÞÊÃV ]Ê iÊÃV ]Ê>`ÊÃV }                  -*ÊÌÊµÕiÃÌÊ£Î°Ê                                                  *ÕiÀÌÊ,VÊ
       Ü V Êi>`ÃÊÌÊ>Ê } ÊÃV Ê`«>ÊÀÊ>ÊVi}i
       `i}Àii°Ê                                                                                                                      L°Ê7 iÀiÊ``ÊÌ ÃÊ«iÀÃÊÛiÊ£ÊÞi>ÀÊ>}¶Ê
                                                       




                ]Ê >ÃÊÌÊ>ÌÌi`i`ÊÊÌ iÊ>ÃÌÊÎÊ                                                                                      ``ÀiÃÃÊ­ ÕLiÀÊ>`ÊÃÌÀiiÌÊ>i®Ê
               Ì ÃÊ➔ -*ÊÌÊµÕiÃÌÊ££Ê
               9iÃ]Ê«ÕLVÊÃV ]Ê«ÕLVÊVi}iÊ               £ÓÊ / ÃÊµÕiÃÌÊvVÕÃiÃÊÊÌ ÃÊ«iÀÃ½ÃÊ
                                                                         ",½-Ê , °Ê*i>ÃiÊ«ÀÌÊLiÜÊÌ i
               9iÃ]Ê«ÀÛ>ÌiÊÃV ]Ê«ÀÛ>ÌiÊVi}i]                  Ã«iVvVÊ>À­Ã®ÊvÊ>ÞÊ   ",½-Ê , -Ê
                iÊÃV Ê                                           Ì ÃÊ«iÀÃÊ >ÃÊÀiViÛi`°Ê­ÀÊiÝ>«i\ÊV iV>Ê
    L°Ê7 >ÌÊ}À>`iÊÀÊiÛiÊÜ>ÃÊÌ ÃÊ«iÀÃÊ>ÌÌi`}¶                 i}iiÀ}]ÊiiiÌ>ÀÞÊÌi>V iÀÊi`ÕV>Ì]Ê
                                                                      À}>â>Ì>Ê«ÃÞV }Þ®Ê                                        >iÊvÊVÌÞ]ÊÌÜ]ÊÀÊ«ÃÌÊvvViÊ
       >ÀÊ­8®Ê"      ÊLÝ°Ê
                ÕÀÃiÀÞÊÃV ]Ê«ÀiÃV Ê

               `iÀ}>ÀÌiÊ                                                                                                             >iÊvÊ1°-°ÊVÕÌÞÊÀ
               À>`iÊ£ÊÌ ÀÕ} Ê£ÓÊqÊ-«iVvÞ                                                                                             ÕV«ÊÊ*ÕiÀÌÊ,VÊ
               }À>`iÊ£ÊqÊ£ÓÊ


                                                                                                                                         >iÊvÊ1°-°ÊÃÌ>ÌiÊÀÊ
                i}iÊÕ`iÀ}À>`Õ>ÌiÊÞi>ÀÃÊ­vÀiÃ >ÊÌ                                                                                 *ÕiÀÌÊ,VÊ                   <*Ê `iÊ
               ÃiÀ®Ê
               À>`Õ>ÌiÊÀÊ«ÀviÃÃ>ÊÃV ÊLiÞ`Ê>
               L>V iÀ½ÃÊ`i}ÀiiÊ­vÀÊiÝ>«i\ÊÊÀÊ*
               «À}À>]ÊÀÊi`V>ÊÀÊ>ÜÊÃV ®Ê

  nÊ          §.4gs¤
                           Case 3:19-cv-02050-WHA Document 20-4 Filed 05/22/19 Page 22 of 39




                                                                                                                                                          £Î£ÇääÊ


     *iÀÃÊ£Ê­VÌÕi`®Ê                                                                                           V°ÊÜÊ}Ê >ÃÊÌ ÃÊ}À>`«>ÀiÌÊLii
                                                       Ê ÃÜiÀÊµÕiÃÌÊ£ÊvÊÌ      ÃÊ«iÀÃÊÃÊ
                                                                                                                        ÀiÃ«ÃLiÊvÀÊÌ iÃiÊ}À>`V `Ài¶Ê
                                                              £xÊÞi>ÀÃÊ`ÊÀÊÛiÀ°Ê"Ì iÀÜÃi]Ê-*ÊÌÊ                 vÊÌ iÊ}À>`«>ÀiÌÊÃÊv>V>ÞÊÀiÃ«ÃLiÊvÀÊ
£ÈÊ ÃÊÌ ÃÊ«iÀÃÊ 1,,        /9ÊVÛiÀi`ÊLÞÊ>ÞÊvÊÌ iÊ     Ì iÊµÕiÃÌÃÊvÀÊ*iÀÃÊÓÊÊ«>}iÊ£Ó°Ê                   ÀiÊÌ >ÊiÊ}À>`V `]Ê>ÃÜiÀÊÌ iÊµÕiÃÌÊ
     vÜ}ÊÌÞ«iÃÊvÊ i>Ì ÊÃÕÀ>ViÊÀÊ i>Ì                                                                       vÀÊÌ iÊ}À>`V `ÊvÀÊÜ ÊÌ iÊ}À>`«>ÀiÌÊ >ÃÊ
     VÛiÀ>}iÊ«>Ã¶Ê>ÀÊ¸9iÃ¸ÊÀÊ¸ ¸ÊvÀÊ  ÊÌÞ«iÊ                                                                  LiiÊÀiÃ«ÃLiÊvÀÊÌ iÊ}iÃÌÊ«iÀ`ÊvÊÌi°Ê
     vÊVÛiÀ>}iÊÊÌiÃÊ>ÊqÊ °Ê                       £Ê    iV>ÕÃiÊvÊ>Ê« ÞÃV>]ÊiÌ>]ÊÀÊiÌ>Ê
                                             9iÃÊ   Ê        V`Ì]Ê`iÃÊÌ ÃÊ«iÀÃÊ >ÛiÊ`vvVÕÌÞÊ                    iÃÃÊÌ >ÊÈÊÌ ÃÊ
     >°Ê ÃÕÀ>ViÊÌ ÀÕ} Ê>ÊVÕÀÀiÌÊÀ                       `}ÊiÀÀ>`ÃÊ>iÊÃÕV Ê>ÃÊÛÃÌ}Ê>Ê`VÌÀ½Ã
         vÀiÀÊi«ÞiÀÊÀÊÕÊ­vÊÌ Ã                    vvViÊÀÊÃ ««}¶Ê                                            ÈÊÌÊ££ÊÌ ÃÊ
         «iÀÃÊÀÊ>Ì iÀÊv>ÞÊiLiÀ®Ê
     L°Ê ÃÕÀ>ViÊ«ÕÀV >Ãi`Ê`ÀiVÌÞÊvÀ                         9iÃÊ                                                       £ÊÀÊÓÊÞi>ÀÃÊ
         >ÊÃÕÀ>ViÊV«>ÞÊ­LÞÊÌ Ã
         «iÀÃÊÀÊ>Ì iÀÊv>ÞÊiLiÀ®Ê                           Ê                                                       ÎÊÀÊ{ÊÞi>ÀÃÊ
     V°Ê i`V>Ài]ÊvÀÊ«i«iÊÈxÊ>`Ê`iÀ]            ÓäÊ 7 >ÌÊÃÊÌ ÃÊ«iÀÃ½ÃÊ>ÀÌ>ÊÃÌ>ÌÕÃ¶Ê                             xÊÀÊÀiÊÞi>ÀÃÊ
         ÀÊ«i«iÊÜÌ ÊViÀÌ>Ê`Ã>LÌiÃÊ
     `°Ê i`V>`]Êi`V>ÊÃÃÃÌ>Vi]ÊÀÊ                           ÜÊ>ÀÀi`Ê
         >ÞÊ`ÊvÊ}ÛiÀiÌ>ÃÃÃÌ>Vi                                                                       ÓÈÊ >ÃÊÌ ÃÊ«iÀÃÊiÛiÀÊÃiÀÛi`ÊÊ>VÌÛiÊ`ÕÌÞÊÊÌ iÊ
         «>ÊvÀÊÌ ÃiÊÜÌ ÊÜÊViÃ                           7`Üi`Ê
                                                                                                                     1°-°ÊÀi`ÊÀViÃ]Ê,iÃiÀÛiÃ]ÊÀÊ >Ì>ÊÕ>À`¶Ê
         ÀÊ>Ê`Ã>LÌÞÊ                                            ÛÀVi`Ê                                        >ÀÊ­8®Ê" ÊLÝ°Ê
     i°Ê /, , ÊÀÊÌ iÀÊÌ>ÀÞÊ i>Ì ÊV>ÀiÊ                    -i«>À>Ìi`Ê                                               iÛiÀÊÃiÀÛi`ÊÊÌ iÊÌ>ÀÞÊ➔ -*ÊÌÊ




                                                                                                                  Ê
                                                                     iÛiÀÊ>ÀÀi`Ê➔ -*ÊÌÊ Ê                            µÕiÃÌÊÓ>Ê




                                                                                                          *9
     v°Ê 6Ê­VÕ`}ÊÌ ÃiÊÜ Ê >ÛiÊiÛiÀ
         ÕÃi`ÊÀÊiÀi`ÊvÀÊ6Ê i>Ì ÊV>Ài®Ê                                                                             "ÞÊÊ>VÌÛiÊ`ÕÌÞÊvÀÊÌÀ>}ÊÊÌ iÊ,iÃiÀÛiÃ
                                                       Ó£Ê ÊÌ iÊ*-/Ê£ÓÊ" /-Ê``ÊÌ ÃÊ«iÀÃÊ}iÌÊqÊ                    ÀÊ >Ì>ÊÕ>À`Ê➔ -*ÊÌÊµÕiÃÌÊÓn>
     }°Ê `>Êi>Ì Ê-iÀÛViÊ                                                      9iÃÊ     Ê




                                                                                                     "
                                                                                                                            ÜÊÊ>VÌÛiÊ`ÕÌÞÊ
      °Ê ÞÊÌ iÀÊÌÞ«iÊvÊ i>Ì ÊÃÕÀ>Vi                   >°Ê >ÀÀi`¶Ê
         ÀÊ i>Ì ÊVÛiÀ>}iÊ«>ÊqÊ-«iVvÞÊ                                                                                "Ê>VÌÛiÊ`ÕÌÞÊÊÌ iÊ«>ÃÌ]ÊLÕÌÊÌÊÜÊ
                                                              L°Ê 7`Üi`¶Ê                        Ê
                                                              V°Ê ÛÀVi`¶Ê                                      ÓÇÊ 7 iÊ``ÊÌ ÃÊ«iÀÃÊÃiÀÛiÊÊ>VÌÛiÊ`ÕÌÞÊÊÌ i
                                                                                                                     1°-°ÊÀi`ÊÀViÃ¶Ê>ÀÊ­8®Ê>ÊLÝÊvÀÊ  Ê«iÀ`Ê
                                                                                            
                                                                                                                     ÊÜ V ÊÌ ÃÊ«iÀÃÊÃiÀÛi`]ÊiÛiÊvÊÕÃÌÊvÀÊ«>ÀÌÊvÊÌ iÊ
£ÇÊ >°ÊÃÊÌ ÃÊ«iÀÃÊ`i>vÊÀÊ`iÃÊ iÉÃ iÊ >ÛiÊ        ÓÓÊ ÜÊ>ÞÊÌiÃÊ >ÃÊÌ ÃÊ«iÀÃÊLiiÊ>ÀÀi`¶Ê             «iÀ`°Ê
        ÃiÀÕÃÊ`vvVÕÌÞÊ i>À}¶Ê
                                                                   "ViÊ                                                   -i«ÌiLiÀÊÓää£ÊÀÊ>ÌiÀÊ
                                                                                "


              9iÃÊ                                                 /ÜÊÌiÃÊ
                                                                                                                           Õ}ÕÃÌÊ£äÊÌÊÕ}ÕÃÌÊÓää£Ê­VÕ`}
                                                                              /



               Ê                                                  / ÀiiÊÀÊÀiÊÌiÃÊ                                    *iÀÃ>ÊÕvÊ7>À®Ê
     L°ÊÃÊÌ ÃÊ«iÀÃÊL`ÊÀÊ`iÃÊ iÉÃ iÊ >ÛiÊ                                                                          >ÞÊ£ÇxÊÌÊÕÞÊ£äÊ
                                                                       




                                                    ÓÎÊ ÊÜ >ÌÊÞi>ÀÊ``ÊÌ ÃÊ«iÀÃÊ>ÃÌÊ}iÌÊ>ÀÀi`¶Ê
        ÃiÀÕÃÊ`vvVÕÌÞÊÃii}ÊiÛiÊÜ iÊÜi>À}
        }>ÃÃiÃ¶Ê                                       9i>ÀÊ                                                              6iÌ>ÊiÀ>Ê­Õ}ÕÃÌÊ£È{ÊÌÊ«ÀÊ£Çx®Ê
                                                             ,




              9iÃÊ                                                                                                         iLÀÕ>ÀÞÊ£xxÊÌÊÕÞÊ£È{Ê
               Ê                                                                                                          Ài>Ê7>ÀÊ­ÕÞÊ£xäÊÌÊ>Õ>ÀÞÊ£xx®Ê
                                                    "




                                                        Ê    ÃÜiÀÊµÕiÃÌÊÓ{ÊvÊÌ ÃÊ«iÀÃÊÃÊ                        >Õ>ÀÞÊ£{ÇÊÌÊÕiÊ£xäÊ
Ê   ÃÜiÀÊµÕiÃÌÊ£n>ÊqÊVÊvÊÌ ÃÊ«iÀÃÊÃÊ               vi>iÊ>`Ê£xÊqÊxäÊÞi>ÀÃÊ`°Ê"Ì iÀÜÃi]Ê
     xÊÞi>ÀÃÊ`ÊÀÊÛiÀ°Ê"Ì iÀÜÃi]Ê-*ÊÌÊ                 -*ÊÌÊµÕiÃÌÊÓx>°Ê                                       7À`Ê7>ÀÊÊ­ iViLiÀÊ£{£ÊÌÊ iViLiÀÊ£{È®Ê
     Ì iÊµÕiÃÌÃÊvÀÊ*iÀÃÊÓÊÊ«>}iÊ£Ó°Ê
                                                                                                                            ÛiLiÀÊ£{£ÊÀÊi>ÀiÀÊ
                                                  




                                                       Ó{Ê ÊÌ iÊ*-/Ê£ÓÊ" /-]Ê >ÃÊÌ ÃÊ«iÀÃÊ}Ûi
£nÊ >°Ê iV>ÕÃiÊvÊ>Ê« ÞÃV>]ÊiÌ>]ÊÀÊiÌ>Ê           LÀÌ ÊÌÊ>ÞÊV `Ài¶Ê
        V`Ì]Ê`iÃÊÌ ÃÊ«iÀÃÊ >ÛiÊÃiÀÕÃÊ                                                                ÓnÊ >°Ê iÃÊÌ ÃÊ«iÀÃÊ >ÛiÊ>Ê6ÊÃiÀÛViViVÌi`
        `vvVÕÌÞÊVViÌÀ>Ì}]ÊÀiiLiÀ}]ÊÀ                  9iÃÊ                                                 `Ã>LÌÞÊÀ>Ì}¶Ê
        >}Ê`iVÃÃ¶Ê
                                                                     Ê                                                       9iÃÊ­ÃÕV Ê>ÃÊä¯]Ê£ä¯]ÊÓä¯]Ê°°°Ê]Ê£ää¯®Ê
              9iÃÊ                                     ÓxÊ >°Ê iÃÊÌ ÃÊ«iÀÃÊ >ÛiÊ>ÞÊvÊ ÃÉ iÀÊÜ                         Ê➔ -*ÊÌÊµÕiÃÌÊÓ>Ê
               Ê                                               }À>`V `ÀiÊÕ`iÀÊÌ iÊ>}iÊvÊ£nÊÛ}Ê
                                                                Ì ÃÊ ÕÃiÊÀÊ>«>ÀÌiÌ¶Ê
     L°Ê iÃÊÌ ÃÊ«iÀÃÊ >ÛiÊÃiÀÕÃÊ`vvVÕÌÞ                                                                     L°Ê7 >ÌÊÃÊÌ ÃÊ«iÀÃ½ÃÊÃiÀÛViViVÌi`
        Ü>}ÊÀÊVL}ÊÃÌ>ÀÃ¶Ê                                  9iÃÊ                                              `Ã>LÌÞÊÀ>Ì}¶Ê

              9iÃÊ                                                        Ê➔ -*ÊÌÊµÕiÃÌÊÓÈÊ                            äÊ«iÀViÌÊ
               Ê                                             L°ÊÃÊÌ ÃÊ}À>`«>ÀiÌÊVÕÀÀiÌÞÊÀiÃ«ÃLiÊvÀ                £äÊÀÊÓäÊ«iÀViÌÊ
                                                                 ÃÌÊvÊÌ iÊL>ÃVÊii`ÃÊvÊ>ÞÊ}À>`V `Ài
     V°Ê iÃÊÌ ÃÊ«iÀÃÊ >ÛiÊ`vvVÕÌÞÊ`ÀiÃÃ}ÊÀ             Õ`iÀÊÌ iÊ>}iÊvÊ£nÊÜ ÊÛiÊÊÌ ÃÊ ÕÃiÊÀ
        L>Ì }¶Ê                                                >«>ÀÌiÌ¶Ê                                                  ÎäÊÀÊ{äÊ«iÀViÌÊ

              9iÃÊ                                                    9iÃÊ                                                    xäÊÀÊÈäÊ«iÀViÌÊ

               Ê                                                         Ê➔ -*ÊÌÊµÕiÃÌÊÓÈÊ                            ÇäÊ«iÀViÌÊÀÊ } iÀÊ


           §.4g{¤                                                                                                                                                             ÊÊ
                            Case 3:19-cv-02050-WHA Document 20-4 Filed 05/22/19 Page 23 of 39




                                                                                                                                                                     £Î£Ç£änÊÊ


    *iÀÃÊ£Ê­VÌÕi`®Ê                                                                                                 ÎÈÊ ÕÀ}ÊÌ iÊ-/Ê{Ê7   -]Ê >ÃÊÌ ÃÊ«iÀÃÊLii
                                                              Ê   ÃÜiÀÊµÕiÃÌÊÎÓÊvÊÞÕÊ>Ài`Ê¸ >À]Ê
                                                                                                                               /6 9Ê}ÊvÀÊÜÀ¶Ê
                                                                   ÌÀÕV]ÊÀÊÛ>¸ÊÊµÕiÃÌÊÎ£°Ê"Ì iÀÜÃi]Ê
ÓÊ >°Ê-/Ê7       ]Ê``ÊÌ ÃÊ«iÀÃÊÜÀÊvÀÊ«>ÞÊ               -*ÊÌÊµÕiÃÌÊÎÎ°Ê                                           9iÃÊ
        >ÌÊ>ÊLÊ­ÀÊLÕÃiÃÃ®¶Ê
                                                                                                                                       Ê➔ -*ÊÌÊµÕiÃÌÊÎnÊ
             9iÃÊ➔ -*ÊÌÊµÕiÃÌÊÎäÊ
               ÊqÊ `ÊÌÊÜÀÊ­ÀÊÀiÌÀi`®Ê                 ÎÓÊ ÜÊ>ÞÊ«i«i]ÊVÕ`}ÊÌ ÃÊ«iÀÃ]
                                                                   ÕÃÕ>ÞÊÀ`iÊÌÊÜÀÊÊÌ iÊV>À]ÊÌÀÕV]ÊÀÊÛ>Ê        ÎÇÊ -/Ê7      ]ÊVÕ`ÊÌ ÃÊ«iÀÃÊ >ÛiÊÃÌ>ÀÌi`Ê>Ê
                                                                   -/Ê7 ¶Ê                                                 LÊvÊvviÀi`Êi]ÊÀÊÀiÌÕÀi`ÊÌÊÜÀÊv
    L°Ê-/Ê7 ]Ê``ÊÌ ÃÊ«iÀÃÊ`Ê 9ÊÜÀÊ
       vÀÊ«>Þ]ÊiÛiÊvÀÊ>ÃÊÌÌiÊ>ÃÊiÊ ÕÀ¶Ê                   *iÀÃ­Ã®Ê                                                 ÀiV>i`¶Ê

             9iÃÊ                                                                                                                  9iÃ]ÊVÕ`Ê >ÛiÊ}iÊÌÊÜÀÊ
               Ê➔ -*ÊÌÊµÕiÃÌÊÎx>Ê                                                                                               ]ÊLiV>ÕÃiÊvÊÜÊÌi«À>ÀÞÊiÃÃÊ

                                                              ÎÎÊ 7 >ÌÊÌiÊ``ÊÌ ÃÊ«iÀÃÊÕÃÕ>ÞÊi>ÛiÊ i                         ]ÊLiV>ÕÃiÊvÊ>ÊÌ iÀÊÀi>ÃÃÊ­ÊÃV ]ÊiÌV°®Ê
ÎäÊ ÌÊÜ >ÌÊV>ÌÊ``ÊÌ ÃÊ«iÀÃÊÜÀÊ-/Ê                    ÌÊ}ÊÌÊÜÀÊ-/Ê7          ¶Ê
    7 ¶ÊvÊÌ ÃÊ«iÀÃÊÜÀi`Ê>ÌÊÀiÊÌ >ÊiÊ
    V>Ì]Ê«ÀÌÊÜ iÀiÊ iÊÀÊÃ iÊÜÀi`ÊÃÌÊ                   ÕÀÊ             ÕÌiÊ
                                                                                                                          ÎnÊ 7 iÊ``ÊÌ ÃÊ«iÀÃÊ>ÃÌÊÜÀ]ÊiÛiÊvÀÊ>ÊviÜ
    >ÃÌÊÜii°Ê                                                                                        >°°Ê                  `>ÞÃ¶Ê
    >°Ê ``ÀiÃÃÊ­ ÕLiÀÊ>`ÊÃÌÀiiÌÊ>i®Ê                                       \                      «°°Ê




                                                                                                                             Ê
                                                                                                                                   7Ì ÊÌ iÊ«>ÃÌÊ£ÓÊÌ ÃÊ




                                                                                                                     *9
                                                                                                                                   £ÊÌÊxÊÞi>ÀÃÊ>}Ê➔ -*ÊÌÊ Ê
                                                              Î{Ê ÜÊ>ÞÊÕÌiÃÊ``ÊÌÊÕÃÕ>ÞÊÌ>iÊÌ Ã




                                                                                                                 "
        vÊÌ iÊiÝ>VÌÊ>``ÀiÃÃÊÃÊÌÊÜ]Ê}ÛiÊ>                  «iÀÃÊÌÊ}iÌÊvÀÊ iÊÌÊÜÀÊ-/Ê7           ¶Ê            "ÛiÀÊxÊÞi>ÀÃÊ>}ÊÀÊiÛiÀÊÜÀi`Ê➔ -*ÊÌÊ
        `iÃVÀ«ÌÊvÊÌ iÊV>ÌÊÃÕV Ê>ÃÊÌ iÊLÕ`}                                                                           µÕiÃÌÊ{ÇÊ
        >iÊÀÊÌ iÊi>ÀiÃÌÊÃÌÀiiÌÊÀÊÌiÀÃiVÌ°Ê               ÕÌiÃÊ
    L°Ê >iÊvÊVÌÞ]ÊÌÜ]ÊÀÊ«ÃÌÊvvViÊ                                                                 Ê             ÎÊ >°Ê ÕÀ}ÊÌ iÊ*-/Ê£ÓÊ" /-Ê­xÓÊÜiiÃ®]Ê``Ê
                                                                                                                                Ì ÃÊ«iÀÃÊÜÀÊxäÊÀÊÀiÊÜiiÃ¶Ê ÕÌ
                                                                                                                                «>`ÊÌiÊvvÊ>ÃÊÜÀ°Ê
                                                                                                       
                                                                                                                                        9iÃÊ➔ -*ÊÌÊµÕiÃÌÊ{äÊ
    V°ÊÃÊÌ iÊÜÀÊV>ÌÊÃ`iÊÌ iÊÌÃÊvÊÌ >ÌÊ        Ê ÃÜiÀÊµÕiÃÌÃÊÎxÊqÊÎnÊvÊÌ ÃÊ«iÀÃÊ
       VÌÞÊÀÊÌÜ¶Ê                                              ``Ê "/ÊÜÀÊ>ÃÌÊÜii°Ê"Ì iÀÜÃi]Ê                                    Ê
                                                                                               "


                                                                   -*ÊÌÊµÕiÃÌÊÎ>°Ê
             9iÃÊ                                                                                                             L°ÊÜÊ>ÞÊÜiiÃÊ  ÊÌ ÃÊ«iÀÃÊÜÀ]ÊiÛiÊ
                                                                                       /



              ]ÊÕÌÃ`iÊÌ iÊVÌÞÉÌÜÊÌÃÊ                                                                                   vÀÊ>ÊviÜÊ ÕÀÃ]ÊVÕ`}Ê«>`ÊÛ>V>Ì]Ê«>`
                                                                                                                                 ÃVÊi>Ûi]Ê>`ÊÌ>ÀÞÊÃiÀÛVi¶Ê
                                                                                




    `°Ê >iÊvÊVÕÌÞÊ                                        ÎxÊ >°Ê-/Ê7           ]ÊÜ>ÃÊÌ ÃÊ«iÀÃÊÊ>ÞvvÊvÀ
                                                                     >ÊL¶Ê                                                            xäÊÌÊxÓÊÜiiÃÊ
                                                                   ,




                                                                           9iÃÊ➔ -*ÊÌÊµÕiÃÌÊÎxVÊ                                  {nÊÌÊ{ÊÜiiÃÊ
    i°Ê >iÊvÊ1°-°ÊÃÌ>ÌiÊÀÊvÀi}ÊVÕÌÀÞÊ                                   Ê                                                      {äÊÌÊ{ÇÊÜiiÃÊ
                                                           "




                                                                   L°Ê-/Ê7 ]ÊÜ>ÃÊÌ ÃÊ«iÀÃÊ/ *",,9                             ÓÇÊÌÊÎÊÜiiÃÊ
                                                                      >LÃiÌÊvÀÊ>ÊLÊÀÊLÕÃiÃÃ¶Ê
                                                                                                                                        £{ÊÌÊÓÈÊÜiiÃÊ
    v°Ê <*Ê `iÊ                                                          9iÃ]ÊÊÛ>V>Ì]ÊÌi«À>ÀÞÊiÃÃ]
                                                                           >ÌiÀÌÞÊi>Ûi]ÊÌ iÀÊv>ÞÉ«iÀÃ>                       £ÎÊÜiiÃÊÀÊiÃÃÊ
                                                      




                                                                           Ài>ÃÃ]ÊL>`ÊÜi>Ì iÀ]ÊiÌV°Ê➔ -*ÊÌÊ
                                                                           µÕiÃÌÊÎnÊ
                                                                                Ê➔ -*ÊÌÊµÕiÃÌÊÎÈÊ                  {äÊ ÕÀ}ÊÌ iÊ*-/Ê£ÓÊ" /-]ÊÊÌ iÊ7   -
                                                                                                                              7", ]Ê ÜÊ>ÞÊ ÕÀÃÊ``ÊÌ ÃÊ«iÀÃÊ
Î£Ê ÜÊ``ÊÌ ÃÊ«iÀÃÊÕÃÕ>ÞÊ}iÌÊÌÊÜÀÊ-/Ê                                                                             ÕÃÕ>ÞÊÜÀÊi>V Ê7 ¶Ê
    7 ¶ÊvÊÌ ÃÊ«iÀÃÊÕÃÕ>ÞÊÕÃi`ÊÀiÊÌ >ÊiÊ                V°Ê>ÃÊÌ ÃÊ«iÀÃÊLiiÊvÀi`ÊÌ >ÌÊ iÊÀÊÃ iÊ
    iÌ `ÊvÊÌÀ>Ã«ÀÌ>ÌÊ`ÕÀ}ÊÌ iÊÌÀ«]Ê>ÀÊ­8®Ê                                                                       1ÃÕ>Ê ÕÀÃÊÜÀi`Êi>V Ê7         Ê
    Ì iÊLÝÊvÊÌ iÊiÊÕÃi`ÊvÀÊÃÌÊvÊÌ iÊ`ÃÌ>Vi°Ê                ÜÊLiÊÀiV>i`ÊÌÊÜÀÊÜÌ ÊÌ iÊiÝÌÊ
                                                                      ÈÊÌ ÃÊ",ÊLiiÊ}ÛiÊ>Ê`>ÌiÊÌÊÀiÌÕÀÊÌ
            >À]ÊÌÀÕV]ÊÀÊÛ>Ê             ÌÀVÞViÊ                ÜÀ¶Ê

            ÕÃÊÀÊÌÀiÞÊLÕÃÊ                  VÞViÊ                    9iÃÊ➔ -*ÊÌÊµÕiÃÌÊÎÇÊ
                                                                                Ê
          -ÌÀiiÌV>ÀÊÀÊÌÀiÞÊV>ÀÊ        7>i`Ê
          -ÕLÜ>ÞÊÀÊiiÛ>Ìi`Ê              7Ài`Ê>ÌÊ
                                            iÊ➔ -*Ê
          ,>À>`Ê                        ÌÊµÕiÃÌÊÎ>Ê
          iÀÀÞL>ÌÊ                       "Ì iÀÊiÌ `Ê

          />ÝV>LÊ


  £äÊ       §.4h)¤
                            Case 3:19-cv-02050-WHA Document 20-4 Filed 05/22/19 Page 24 of 39




                                                                                                                                                                               £Î£Ç££ÈÊ


     *iÀÃÊ£Ê­VÌÕi`®Ê                                     {xÊ 7 >ÌÊ`ÊvÊÜÀÊÜ>ÃÊÌ ÃÊ«iÀÃÊ`}¶                       `°Ê-V>Ê-iVÕÀÌÞÊÀÊ,>À>`Ê,iÌÀiiÌ°Ê
                                                                   ­ÀÊiÝ>«i\ÊÀi}ÃÌiÀi`ÊÕÀÃi]Ê«iÀÃiÊ>>}iÀ]Ê
                                                                   ÃÕ«iÀÛÃÀÊvÊÀ`iÀÊ`i«>ÀÌiÌ]ÊÃiVÀiÌ>ÀÞ]Ê
                                                                   >VVÕÌ>Ì®Ê
Ê   ÃÜiÀÊµÕiÃÌÃÊ{£ÊqÊ{ÈÊvÊÌ ÃÊ«iÀÃÊ                                                                                              9iÃÊ➔      fÊ                       °ääÊ
     ÜÀi`ÊÊÌ iÊ«>ÃÌÊxÊÞi>ÀÃ°Ê"Ì iÀÜÃi]Ê                                                                                                   Ê
     -*ÊÌÊµÕiÃÌÊ{Ç°Ê                                                                                                                           /"/Ê"1 /ÊvÀÊ«>ÃÌ
                                                                                                                                                           £ÓÊÌ ÃÊ


     {£ÊqÊ{ÈÊ 1,, /Ê",Ê"-/Ê,             /Ê" Ê               {ÈÊ 7 >ÌÊÜiÀiÊÌ ÃÊ«iÀÃ½ÃÊÃÌÊ«ÀÌ>ÌÊ                        i°Ê-Õ««iiÌ>Ê-iVÕÀÌÞÊViÊ­--®°Ê
      /6/9°Ê iÃVÀLiÊVi>ÀÞÊÌ ÃÊ«iÀÃ½ÃÊV ivÊ               >VÌÛÌiÃÊÀÊ`ÕÌiÃ¶Ê­ÀÊiÝ>«i\Ê«>ÌiÌÊV>Ài]Ê
     LÊ>VÌÛÌÞÊÀÊLÕÃiÃÃÊ>ÃÌÊÜii°ÊvÊÌ ÃÊ«iÀÃÊ           `ÀiVÌ}Ê À}Ê«ViÃ]ÊÃÕ«iÀÛÃ}ÊÀ`iÀÊViÀÃ]Ê
       >`ÊÀiÊÌ >ÊiÊL]Ê`iÃVÀLiÊÌ iÊiÊ>ÌÊ                  ÌÞ«}Ê>`Êv}]ÊÀiVV}Êv>V>ÊÀiVÀ`Ã®Ê                      9iÃÊ➔      fÊ                         °ääÊ
     Ü V ÊÌ ÃÊ«iÀÃÊÜÀi`ÊÌ iÊÃÌÊ ÕÀÃ°ÊvÊÌ ÃÊ
                                                                                                                                                                
     «iÀÃÊ >`ÊÊLÊÀÊLÕÃiÃÃÊ>ÃÌÊÜii]Ê}ÛiÊ
                                                                                                                                               Ê
                                                                                                                                                     /"/Ê"1 /ÊvÀÊ«>ÃÌ
     vÀ>ÌÊvÀÊ ÃÉ iÀÊ>ÃÌÊLÊÀÊLÕÃiÃÃ°Ê                                                                                                        £ÓÊÌ ÃÊ

{£Ê 7>ÃÊÌ ÃÊ«iÀÃÊqÊ                                                                                                            v°Ê ÞÊ«ÕLVÊ>ÃÃÃÌ>ViÊÀÊÜiv>ÀiÊ«>ÞiÌÃ
     >ÀÊ­8®Ê"    ÊLÝ°Ê                                      {ÇÊ    " Ê Ê/ Ê*-/Ê£ÓÊ" /-Ê                                     vÀÊÌ iÊÃÌ>ÌiÊÀÊV>ÊÜiv>ÀiÊvvVi°Ê
           >Êi«ÞiiÊvÊ>Ê*,6/ Ê",*,"/Ê                    >ÀÊ­8®ÊÌ iÊ¸9iÃ¸ÊLÝÊvÀÊi>V ÊÌÞ«iÊvÊViÊÌ ÃÊ
           V«>ÞÊÀÊLÕÃiÃÃ]ÊÀÊvÊ>Ê`Û`Õ>]ÊvÀÊ          «iÀÃÊÀiViÛi`]Ê>`Ê}ÛiÊÞÕÀÊLiÃÌÊiÃÌ>ÌiÊvÊÌ iÊ                    9iÃÊ➔      fÊ                         °ääÊ
           Ü>}iÃ]ÊÃ>>ÀÞ]ÊÀÊVÃÃÃ¶Ê                                                                                                                      




                                                                                                                              Ê
                                                                   /"/Ê"1 /Ê`ÕÀ}ÊÌ iÊ*-/Ê£ÓÊ" /-°Ê
                                                                                                                                               Ê




                                                                                                                      *9
           >Êi«ÞiiÊvÊ>Ê*,6/ Ê "/",*,"/]Ê               ­ "/ \Ê/ iÊ¸«>ÃÌÊ£ÓÊÌ Ã¸ÊÃÊÌ iÊ«iÀ`ÊvÀÊ                                   /"/Ê"1 /ÊvÀÊ«>ÃÌ
           Ì>ÝiÝi«Ì]ÊÀÊV >ÀÌ>LiÊÀ}>â>Ì¶Ê                Ì`>Þ½ÃÊ`>ÌiÊiÊÞi>ÀÊ>}ÊÕ«ÊÌ ÀÕ} ÊÌ`>Þ°®Ê                                           £ÓÊÌ ÃÊ




                                                                                                                 "
           >ÊV>Ê"6 ,  /Êi«ÞiiÊ                             >ÀÊ­8®ÊÌ iÊ¸ ¸ÊLÝÊÌÊÃ ÜÊÌÞ«iÃÊvÊViÊ
           ­VÌÞ]ÊVÕÌÞ]ÊiÌV°®¶Ê                                   "/ÊÀiViÛi`°Ê                                                 }°Ê ,iÌÀiiÌ]ÊÃÕÀÛÛÀ]ÊÀÊ`Ã>LÌÞÊ«iÃÃ°Ê
                                                                                                                                       Ê "/ÊVÕ`iÊ-V>Ê-iVÕÀÌÞ°Ê
           >ÊÃÌ>ÌiÊ"6 ,        /Êi«Þii¶Ê                      vÊiÌÊViÊÜ>ÃÊ>ÊÃÃ]Ê>ÀÊÌ iÊ¸ÃÃ¸ÊLÝÊÌÊ

           >Êi`iÀ>Ê"6 ,         /Êi«Þii¶Ê
                                                                   Ì iÊÀ} ÌÊvÊÌ iÊ`>ÀÊ>ÕÌ°Ê     Ê                                 9iÃÊ➔      fÊ                          °ääÊ
                                                                   ÀÊViÊÀiViÛi`ÊÌÞ]ÊÀi«ÀÌÊÌ iÊ>««À«À>ÌiÊ
                                                                                                  
                                                                                                                                               Ê
           -  *"9 ÊÊÜÊ "/Ê ",*",/                   Ê   Ã >ÀiÊvÀÊi>V Ê«iÀÃÊqÊÀ]ÊvÊÌ >Ì½ÃÊÌÊ«ÃÃLi]Ê                               /"/Ê"1 /ÊvÀÊ«>ÃÌ
           LÕÃiÃÃ]Ê«ÀviÃÃ>Ê«À>VÌVi]ÊÀÊv>À¶Ê              Ài«ÀÌÊÌ iÊÜ iÊ>ÕÌÊvÀÊ ÞÊiÊ«iÀÃÊ>`Ê                                        £ÓÊÌ ÃÊ
                                                                   >ÀÊÌ iÊ¸ ¸ÊLÝÊvÀÊÌ iÊÌ iÀÊ«iÀÃ°Ê
           -  *"9 ÊÊÜÊ ",*",/ Ê
                                                                                        "


           LÕÃiÃÃ]Ê«ÀviÃÃ>Ê«À>VÌVi]ÊÀÊv>À¶Ê                                                                              °ÊÞÊÌ iÀÊÃÕÀViÃÊvÊViÊÀiViÛi`Ê
                                                                   >°Ê 7>}iÃ]ÊÃ>>ÀÞ]ÊVÃÃÃ]ÊLÕÃiÃ]Ê                         Ài}Õ>ÀÞÊÃÕV Ê>ÃÊ6iÌiÀ>Ã½Ê­6®Ê«>ÞiÌÃ]
                                                                                 /



           ÜÀ}Ê7/"1/Ê*9ÊÊv>ÞÊLÕÃiÃÃÊ                     ÀÊÌ«ÃÊvÀÊ>ÊLÃ°Ê,i«ÀÌÊ>ÕÌÊLivÀiÊ                  Õi«ÞiÌÊV«iÃ>Ì]ÊV `ÊÃÕ««ÀÌÊ
           ÀÊv>À¶Ê                                                   `i`ÕVÌÃÊvÀÊÌ>ÝiÃ]ÊL`Ã]Ê`ÕiÃ]ÊÀÊÌ iÀÊÌiÃ°Ê           ÀÊ>Þ°Ê Ê "/ÊVÕ`iÊÕ«ÊÃÕÊ«>ÞiÌÃÊ
                                                                                                                                     ÃÕV Ê>ÃÊiÞÊvÀÊ>Ê iÀÌ>ViÊÀÊÌ iÊÃ>iÊvÊ>Ê
                                                                            




{ÓÊ ÀÊÜ Ê``ÊÌ ÃÊ«iÀÃÊÜÀ¶                                                                                                    i°Ê
                                                                         9iÃÊ➔   fÊ                            °ää
                                                                   ,




                                                                                                 
     vÊÜÊÊ>VÌÛiÊ`ÕÌÞÊÊ                                            Ê
     Ì iÊÀi`ÊÀViÃ]Ê>ÀÊ­8®ÊÌ ÃÊLÝÊ ➔                                           /"/Ê"1 /ÊvÀÊ«>ÃÌ                                9iÃÊ➔      fÊ                            °ääÊ
                                                                                            £ÓÊÌ ÃÊ
                                                                                                                                                                     
     >`Ê«ÀÌÊÌ iÊLÀ>V ÊvÊÌ iÊÀi`ÊÀViÃ°Ê                                                                                                Ê
                                                                                                                                   /"/Ê"1 /ÊvÀÊ«>ÃÌ
                                                           "




      >iÊvÊV«>Þ]ÊLÕÃiÃÃ]ÊÀÊÌ iÀÊi«ÞiÀÊ                                                                                        £ÓÊÌ ÃÊ
                                                                   L°Ê-ivi«ÞiÌÊViÊvÀÊÜÊv>ÀÊ
                                                                      LÕÃiÃÃiÃÊÀÊv>ÀÊLÕÃiÃÃiÃ]ÊVÕ`}Ê
                                                                      «À«ÀiÌÀÃ «ÃÊ>`Ê«>ÀÌiÀÃ «Ã°Ê,i«ÀÌÊ {nÊ 7 >ÌÊÜ>ÃÊÌ ÃÊ«iÀÃ½ÃÊÌÌ>ÊViÊ`ÕÀ}ÊÌ i
                                                                        /ÊViÊ>vÌiÀÊLÕÃiÃÃÊiÝ«iÃiÃ°Ê          *-/Ê£ÓÊ" /-¶Ê``ÊiÌÀiÃÊÊµÕiÃÌÃÊ{Ç>Ê
                                                                                                                                  ÌÊ{Ç ÆÊÃÕLÌÀ>VÌÊ>ÞÊÃÃiÃ°ÊvÊiÌÊViÊÜ>ÃÊ>ÊÃÃ]Ê
                                                   




{ÎÊ 7 >ÌÊ`ÊvÊLÕÃiÃÃÊÀÊ`ÕÃÌÀÞÊÜ>ÃÊÌ Ã¶Ê                                                                                  iÌiÀÊÌ iÊ>ÕÌÊ>`Ê>ÀÊ­8®ÊÌ iÊ¸ÃÃ¸ÊLÝÊiÝÌÊÌÊ
       iÃVÀLiÊÌ iÊ>VÌÛÌÞÊ>ÌÊÌ iÊV>ÌÊÜ iÀiÊi«Þi`°Ê             9iÃÊ➔   fÊ                            °ää                Ì iÊ`>ÀÊ>ÕÌ°Ê
     ­ÀÊiÝ>«i\Ê Ã«Ì>]ÊiÜÃ«>«iÀÊ«ÕLÃ }]Ê>Ê                                         
     À`iÀÊ ÕÃi]Ê>ÕÌÊi}iÊ>Õv>VÌÕÀ}]ÊL>®Ê                       Ê                                          ÃÃÊ
                                                                                      /"/Ê"1 /ÊvÀÊ«>ÃÌ
                                                                                            £ÓÊÌ ÃÊ                                   ",Ê    fÊ                                  °ää
                                                                                                                                  iÊ                                                        ÃÃÊ
                                                                                                                                                     /"/Ê"1 /ÊvÀÊ«>ÃÌ
                                                                   V°Ê ÌiÀiÃÌ]Ê`Û`i`Ã]ÊiÌÊÀiÌ>ÊVi]Ê                                            £ÓÊÌ ÃÊ
                                                                       ÀÞ>ÌÞÊVi]ÊÀÊViÊvÀÊiÃÌ>ÌiÃÊ
                                                                       >`ÊÌÀÕÃÌÃ°Ê,i«ÀÌÊiÛiÊÃ>Ê>ÕÌÃÊVÀi`Ìi`Ê
{{Ê ÃÊÌ ÃÊ>ÞÊqÊ>ÀÊ­8®Ê"      ÊLÝ°Ê                            ÌÊ>Ê>VVÕÌ°Ê
           >Õv>VÌÕÀ}¶Ê
           Ü iÃ>iÊÌÀ>`i¶Ê
                                                                         9iÃÊ➔   fÊ                        °ää
                                                                          Ê                                          ÃÃÊ
           ÀiÌ>ÊÌÀ>`i¶Ê                                                             /"/Ê"1 /ÊvÀÊ«>ÃÌ
                                                                                            £ÓÊÌ ÃÊ
           Ì iÀÊ­>}ÀVÕÌÕÀi]ÊVÃÌÀÕVÌ]ÊÃiÀÛVi]
           }ÛiÀiÌ]ÊiÌV°®¶Ê                                                                                                ➜     ÌÕiÊÜÌ ÊÌ iÊµÕiÃÌÃÊvÀÊ*iÀÃÊÓÊÊ
                                                                                                                                  Ì iÊiÝÌÊ«>}i°ÊvÊÊiÊÃÊÃÌi`Ê>ÃÊ*iÀÃÊÓÊ
                                                                                                                                  «>}iÊÓ]Ê-*ÊÌÊ«>}iÊÓnÊvÀÊ>}ÊÃÌÀÕVÌÃ°Ê


           §.4h1¤                                                                                                                                                                              ££Ê
             Case 3:19-cv-02050-WHA Document 20-4 Filed 05/22/19 Page 25 of 39




                                                                                 £Î£Ç£Ó{Ê


 *iÀÃÊÓÊ


      / iÊL>>ViÊvÊÌ iÊµÕiÃÌ>ÀiÊ
       >ÃÊµÕiÃÌÃÊvÀÊ*iÀÃÊÓ]Ê
      *iÀÃÊÎ]Ê*iÀÃÊ{]Ê>`Ê*iÀÃÊx°Ê
      / iÊµÕiÃÌÃÊ>ÀiÊÌ iÊÃ>iÊ>ÃÊ
      Ì iÊµÕiÃÌÃÊvÀÊ*iÀÃÊ£°Ê




                                                            Ê
                                                        *9
                                                      "
                                                 Ê
                                               
                                          "
                                       /
                                     
                               ,
                           "
                        




£ÓÊ   §.4h9¤
  Case 3:19-cv-02050-WHA Document 20-4 Filed 05/22/19 Page 26 of 39




                                                                      £Î£ÇÓÇÓÊÊ




                                                 Ê
                                             *9
                                           "
                                      Ê
                                    
                               "
                            /
                          
                    ,
                "
             




§.4ii¤                                                                             ÓÇÊ
                     Case 3:19-cv-02050-WHA Document 20-4 Filed 05/22/19 Page 27 of 39




                                                                                                               £Î£ÇÓnäÊ



   >}Ê
   ÃÌÀÕVÌÃÊ

➜ *i>ÃiÊ>iÊÃÕÀiÊÞÕÊ >Ûi°°°Ê
  u ÃÌi`Ê>Ê>iÃÊ>`Ê>ÃÜiÀi`ÊÌ iÊµÕiÃÌÃÊ
    «>}iÃÊÓ]ÊÎ]Ê>`Ê{
  u >ÃÜiÀi`Ê>ÊÕÃ}ÊµÕiÃÌÃ
  u >ÃÜiÀi`Ê>Ê*iÀÃÊµÕiÃÌÃÊvÀÊi>V Ê«iÀÃ°




                                                                        Ê
                                                                      *9
➜ / i°°°Ê
  u «ÕÌÊÌ iÊV«iÌi`ÊµÕiÃÌ>ÀiÊÌÊÌ iÊ«ÃÌ>}i«>`




                                                                  "
    ÀiÌÕÀÊiÛi«i°ÊvÊÌ iÊiÛi«iÊ >ÃÊLiiÊÃ«>Vi`]
    «i>ÃiÊ>ÊÌ iÊµÕiÃÌ>ÀiÊÌ\                            Ê
       1°-°Ê iÃÕÃÊ ÕÀi>ÕÊ
       *°"°Ê ÝÊxÓ{äÊ
                                                              
       ivviÀÃÛi]Ê Ê{Ç£xÓ{äÊ
                                                          "


  u >iÊÃÕÀiÊÌ iÊL>ÀV`iÊ>LÛiÊÞÕÀÊ>``ÀiÃÃÊÃ ÜÃ
    ÊÌ iÊÜ`ÜÊvÊÌ iÊÀiÌÕÀÊiÛi«i°
                                                     /
                                                  




  / >ÊÞÕÊvÀÊ«>ÀÌV«>Ì}ÊÊ
  Ì iÊiÀV>Ê ÕÌÞÊ-ÕÀÛiÞ°Ê
                                              ,
                                             "




                                                                      / iÊ iÃÕÃÊ ÕÀi>ÕÊiÃÌ>ÌiÃÊÌ >Ì]ÊvÀÊÌ iÊ>ÛiÀ>}iÊ
                                       




                                                                        ÕÃi `]ÊÌ ÃÊvÀÊÜÊÌ>iÊ{äÊÕÌiÃÊÌÊV«iÌi]Ê
                                                                      VÕ`}ÊÌ iÊÌiÊvÀÊÀiÛiÜ}ÊÌ iÊÃÌÀÕVÌÃÊ>`Ê
                                                                      >ÃÜiÀÃ°Ê-i`ÊViÌÃÊÀi}>À`}ÊÌ ÃÊLÕÀ`iÊiÃÌ>ÌiÊ
  ÀÊ iÃÕÃÊ ÕÀi>ÕÊ1ÃiÊ                                              ÀÊ>ÞÊÌ iÀÊ>Ã«iVÌÊvÊÌ ÃÊViVÌÊvÊvÀ>Ì]Ê
                                                                      VÕ`}ÊÃÕ}}iÃÌÃÊvÀÊÀi`ÕV}ÊÌ ÃÊLÕÀ`i]ÊÌ\Ê
                                                                      *>«iÀÜÀÊ*ÀiVÌÊäÈäÇän£äÊ>`ÊäÈäÇäÎÈ]Ê
   *"*Ê            /Ê      *"    Ê               £Ê    Ó        1°-°Ê iÃÕÃÊ ÕÀi>Õ]Ê{ÈääÊ-ÛiÀÊÊ,>`]Ê- ÊqÊÎ£În]Ê
                                                                      7>Ã }Ì]Ê ° °ÊÓäÓÎÎ°Ê9ÕÊ>ÞÊi>ÊViÌÃÊÌÊ
                                                                      - °*>«iÀÜÀJViÃÕÃ°}ÛÆÊÕÃiÊ¸*>«iÀÜÀÊ*ÀiVÌÊ
                                                                      äÈäÇän£äÊ>`ÊäÈäÇäÎÈ¸Ê>ÃÊÌ iÊÃÕLiVÌ°Ê*i>ÃiÊ
                                                                        "Ê "/Ê, /1, ÊÞÕÀÊµÕiÃÌ>ÀiÊÌÊÌ ÃÊ>``ÀiÃÃ°Ê
       /Ê  ,Ê         /  *"   Ê  ,Ê         ÎÊ    {        1ÃiÊÌ iÊiVÃi`Ê«Ài>``ÀiÃÃi`ÊiÛi«iÊÌÊÀiÌÕÀÊÞÕÀÊ
                                                                      V«iÌi`ÊµÕiÃÌ>Ài°Ê

                                                                      ,iÃ«`iÌÃÊ>ÀiÊÌÊÀiµÕÀi`ÊÌÊÀiÃ«`ÊÌÊ>ÞÊ
                                                                      vÀ>ÌÊViVÌÊÕiÃÃÊÌÊ`Ã«>ÞÃÊ>ÊÛ>`Ê>««ÀÛ>Ê
                                                                      ÕLiÀÊvÀÊÌ iÊ"vvViÊvÊ>>}iiÌÊ>`Ê Õ`}iÌ°Ê
                                                                      / ÃÊn`}ÌÊÕLiÀÊ>««i>ÀÃÊÊÌ iÊLÌÌÊÀ} ÌÊÊÌ iÊ
                                                                      vÀÌÊVÛiÀÊvÊÌ ÃÊvÀ°Ê

                                                                      ÀÊ -£­ "®­Óä£Ç®Ê­äÎ£{Óä£È®Ê



 ÓnÊ      §.4iq¤
Case 3:19-cv-02050-WHA Document 20-4 Filed 05/22/19 Page 28 of 39




                      EXHIBIT C
                                  Case 3:19-cv-02050-WHA Document 20-4 Filed 05/22/19 Page 29 of 39


Table 3. General Mobility of Employed Civilians 16 Years and Over, by Sex, Age, Race and Hispanic Origin, Region, and Major Occupation Group: 2016
to 2017
(Numbers in thousands.)
(leading dot indicates sub-part)
United States
                                                                       Same     Different county, Different state, Different division, Different
                                                 Total    Nonmover     county      same state     same division      same region        region     Abroad
TOTAL 16+ years
    ..Employed civilians                         152,556    134,297      11,756             3,474             757                 489       1,308      476
      ...Management, business, and financial      25,317     22,657       1,709               456             121                   91        219       64
      ...Professional                             35,771     31,518       2,576               794             194                 121         435      134
      ...Service                                  26,515     22,916       2,376               663             158                   63        235      104
      ...Sales                                    15,818     13,903       1,247               388               94                  69        100       17
      ...Office and administrative support        17,560     15,429       1,417               399               94                  49        133       38
      ...Farming, fishing, and forestry            1,153        996          94                40                4                   7         13         -
      ...Construction and extraction               7,609      6,717         610               147               27                  35         33       40
      ...Installation, maintenance, and repair     4,969      4,455         327               111               12                   3         45       15
      ...Production                                8,382      7,428         626               223               25                  23         35       23
      ...Transportation and material moving        9,462      8,280         774               253               27                  28         60       40
SEX
  .Male
    ..Employed civilians                          80,267     70,888       5,944             1,805             371                 271         676      312
      ...Management, business, and financial      13,961     12,580         897               219               47                  66        123       28
      ...Professional                             15,098     13,237       1,071               347               96                  54        205       88
      ...Service                                  11,399      9,949         950               262               71                  25         89       53
      ...Sales                                     7,883      7,004         558               179               44                  35         54       11
      ...Office and administrative support         5,014      4,284         444               171               28                  10         60       17
      ...Farming, fishing, and forestry              868        760          63                26                4                   7           9        -
      ...Construction and extraction               7,392      6,531         595               135               27                  31         33       40
      ...Installation, maintenance, and repair     4,781      4,296         309               109               12                   3         36       15
      ...Production                                5,989      5,318         421               164               22                  20         24       19
      ...Transportation and material moving        7,881      6,929         635               194               19                  20         43       40
  .Female
    ..Employed civilians                          72,289     63,408       5,812             1,668             386                 218         632      164
      ...Management, business, and financial      11,356     10,077         812               237               73                  25         97       36
      ...Professional                             20,673     18,280       1,505               446               98                  67        231       46
      ...Service                                  15,116     12,967       1,426               401               87                  38        146       51
      ...Sales                                     7,935      6,899         689               209               51                  34         46         6



                                                                          Page 1
                                  Case 3:19-cv-02050-WHA Document 20-4 Filed 05/22/19 Page 30 of 39


Table 3. General Mobility of Employed Civilians 16 Years and Over, by Sex, Age, Race and Hispanic Origin, Region, and Major Occupation Group: 2016
to 2017
(Numbers in thousands.)
(leading dot indicates sub-part)
United States
                                                                       Same     Different county, Different state, Different division, Different
                                                 Total    Nonmover     county      same state     same division      same region        region     Abroad
      ...Office and administrative support        12,545     11,145         973               229               66                  39         73       21
      ...Farming, fishing, and forestry              285        236          31                14                 -                  -           4        -
      ...Construction and extraction                 216        186          14                12                 -                  4           -        -
      ...Installation, maintenance, and repair       189        159          18                 3                 -                  -           9        -
      ...Production                                2,393      2,110         204                59                2                   3         10         3
      ...Transportation and material moving        1,581      1,350         139                58                8                   8         17         -
AGE
  .16 to 24 years
    ..Employed civilians                          18,838     14,706       2,683               819             205                   87        254       83
      ...Management, business, and financial       1,144        840         188                56               19                   6         33         3
      ...Professional                              2,507      1,814         420               136               57                  19         51       10
      ...Service                                   5,757      4,561         786               229               56                  17         80       28
      ...Sales                                     3,261      2,698         371               122               28                  15         20         6
      ...Office and administrative support         2,422      1,857         399                82               27                  18         35         5
      ...Farming, fishing, and forestry              217        157          28                18                3                   3           8        -
      ...Construction and extraction                 708        535         115                38                4                   2           2      11
      ...Installation, maintenance, and repair       481        378          79                18                1                   1           5        -
      ...Production                                  964        770         127                46                8                   5           6        3
      ...Transportation and material moving        1,376      1,097         170                73                3                   2         13       18
  .25 to 64 years
    ..Employed civilians                         124,241    110,454       8,870             2,574             542                 386       1,025      390
      ...Management, business, and financial      22,220     19,940       1,470               392             100                   85        174       59
      ...Professional                             31,022     27,539       2,115               634             135                   97        379      123
      ...Service                                  19,384     17,038       1,556               423             101                   45        145       77
      ...Sales                                    11,329     10,016         854               258               62                  48         79       11
      ...Office and administrative support        14,065     12,524       1,002               310               67                  31         98       33
      ...Farming, fishing, and forestry              852        758          66                19                1                   4           5        -
      ...Construction and extraction               6,637      5,933         482               106               23                  33         31       29
      ...Installation, maintenance, and repair     4,228      3,820         244                93               12                   3         40       15
      ...Production                                7,071      6,337         488               167               17                  14         29       20
      ...Transportation and material moving        7,434      6,550         594               171               25                  26         47       22



                                                                          Page 2
                                  Case 3:19-cv-02050-WHA Document 20-4 Filed 05/22/19 Page 31 of 39


Table 3. General Mobility of Employed Civilians 16 Years and Over, by Sex, Age, Race and Hispanic Origin, Region, and Major Occupation Group: 2016
to 2017
(Numbers in thousands.)
(leading dot indicates sub-part)
United States
                                                                       Same     Different county, Different state, Different division, Different
                                                 Total    Nonmover     county      same state     same division      same region        region     Abroad
  .65+ years
    ..Employed civilians                           9,477      9,136         203                81               10                  16         29         3
      ...Management, business, and financial       1,953      1,877          52                 8                1                   -         13         2
      ...Professional                              2,243      2,165          41                24                2                   5           5        -
      ...Service                                   1,375      1,317          35                11                2                   -         10         -
      ...Sales                                     1,228      1,188          22                 7                4                   6           -        -
      ...Office and administrative support         1,072      1,049          16                 7                 -                  -           -        -
      ...Farming, fishing, and forestry                84        81           -                 3                 -                  -           -        -
      ...Construction and extraction                 264        249          12                 3                 -                  -           -        -
      ...Installation, maintenance, and repair       260        256           4                 -                 -                  -           -        -
      ...Production                                  346        321          11                10                 -                  4           -        -
      ...Transportation and material moving          652        633          10                 9                 -                  -           -        -
RACE AND HISPANIC ORIGIN
  .White alone
    ..Employed civilians                         119,856    106,226       8,711             2,727             547                 411         985      250
      ...Management, business, and financial      21,121     18,998       1,376               376             103                   75        165       28
      ...Professional                             27,900     24,777       1,887               625             133                 106         310       62
      ...Service                                  19,228     16,620       1,719               490             111                   57        168       63
      ...Sales                                    12,657     11,200         934               322               62                  56         82         2
      ...Office and administrative support        13,541     11,993         993               318               60                  36        114       28
      ...Farming, fishing, and forestry            1,048        911          84                32                1                   7         13         -
      ...Construction and extraction               6,720      5,956         507               132               22                  35         33       35
      ...Installation, maintenance, and repair     4,228      3,831         244                90               12                   3         36       11
      ...Production                                6,433      5,783         438               147               20                  15         22         9
      ...Transportation and material moving        6,980      6,157         529               196               22                  21         42       13
  .Black or African American alone
    ..Employed civilians                          18,349     15,647       1,811               498             133                   48        142       70
      ...Management, business, and financial       1,984      1,703         177                49                6                   9         26       13
      ...Professional                              3,652      3,151         335                93               26                   2         35       10
      ...Service                                   4,573      3,923         450               118               34                   4         30       15
      ...Sales                                     1,798      1,500         192                52               25                  13         10         6



                                                                          Page 3
                                  Case 3:19-cv-02050-WHA Document 20-4 Filed 05/22/19 Page 32 of 39


Table 3. General Mobility of Employed Civilians 16 Years and Over, by Sex, Age, Race and Hispanic Origin, Region, and Major Occupation Group: 2016
to 2017
(Numbers in thousands.)
(leading dot indicates sub-part)
United States
                                                                       Same     Different county, Different state, Different division, Different
                                                 Total    Nonmover     county      same state     same division      same region        region     Abroad
       ...Office and administrative support        2,471      2,113         263               46                23                   7         16         3
       ...Farming, fishing, and forestry               68        47          10                 8                3                   -           -        -
       ...Construction and extraction                516        447          49               10                 5                   -           -        6
       ...Installation, maintenance, and repair      412        338          42               21                  -                  -           5        5
       ...Production                               1,124        935         111               58                 5                   6           4        5
       ...Transportation and material moving       1,750      1,490         183               42                 6                   6         16         7
  .Asian alone
    ..Employed civilians                           9,455      8,330         637              151                54                  19        134      128
       ...Management, business, and financial      1,628      1,471          90               22                11                   4         11       20
       ...Professional                             3,275      2,798         235               58                26                  13         86       57
       ...Service                                  1,560      1,390          87               29                 3                   -         26       25
       ...Sales                                      903        815          65                 6                6                   -           2        9
       ...Office and administrative support          896        791          70               20                 8                   -           1        6
       ...Farming, fishing, and forestry                7          7          -                 -                 -                  -           -        -
       ...Construction and extraction                135        119          12                 4                 -                  -           -        -
       ...Installation, maintenance, and repair      169        153          12                 -                 -                  -           3        -
       ...Production                                 516        447          44               13                  -                  1           4        6
       ...Transportation and material moving         366        339          22                 -                 -                  -           1        4
  .All remaining single races and all race
  combinations/1
    ..Employed civilians                           4,897      4,093         597               97                23                  11         47       28
       ...Management, business, and financial        584        485          66                 9                1                   3         17         3
       ...Professional                               944        791         118               18                 8                   -           4        4
       ...Service                                  1,154        983         121               26                 9                   2         12         1
       ...Sales                                      459        388          55                 8                1                   -           6        -
       ...Office and administrative support          651        533          91               15                 3                   6           3        1
       ...Farming, fishing, and forestry               30        30           1                 -                 -                  -           -        -
       ...Construction and extraction                238        195          42                 1                 -                  -           -        -
       ...Installation, maintenance, and repair      161        133          28                 -                 -                  -           -        -
       ...Production                                 309        262          33                 5                 -                  -           6        3
       ...Transportation and material moving         366        294          41               14                  -                  -           -      16



                                                                          Page 4
                                  Case 3:19-cv-02050-WHA Document 20-4 Filed 05/22/19 Page 33 of 39


Table 3. General Mobility of Employed Civilians 16 Years and Over, by Sex, Age, Race and Hispanic Origin, Region, and Major Occupation Group: 2016
to 2017
(Numbers in thousands.)
(leading dot indicates sub-part)
United States
                                                                       Same     Different county, Different state, Different division, Different
                                                 Total    Nonmover     county      same state     same division      same region        region     Abroad
  .White alone, not Hispanic or Latino
    ..Employed civilians                          97,099     86,255       6,725             2,328             459                 357         810      165
      ...Management, business, and financial      18,974     17,096       1,194               345               89                  72        156       22
      ...Professional                             25,024     22,266       1,635               574             121                   97        275       56
      ...Service                                  13,542     11,680       1,208               379               75                  48        120       31
      ...Sales                                    10,438      9,245         740               288               52                  46         66         2
      ...Office and administrative support        11,053      9,806         788               265               55                  31         88       20
      ...Farming, fishing, and forestry              600        519          38                27                1                   6           9        -
      ...Construction and extraction               4,226      3,777         277                93               22                  26         16       16
      ...Installation, maintenance, and repair     3,363      3,053         185                77               12                   3         28         4
      ...Production                                4,717      4,275         288               112               13                   8         18         3
      ...Transportation and material moving        5,163      4,538         370               170               20                  20         34       11
  .Hispanic or Latino/2
    ..Employed civilians                          25,617     22,407       2,254               465             100                   63        222      107
      ...Management, business, and financial       2,394      2,110         210                37               15                   3         12         8
      ...Professional                              3,312      2,874         299                61               14                   9         42       13
      ...Service                                   6,445      5,613         546               120               47                  13         73       33
      ...Sales                                     2,497      2,205         216                40               10                  10         17         -
      ...Office and administrative support         2,892      2,511         263                64                5                   8         34         8
      ...Farming, fishing, and forestry              471        413          49                 5                 -                  -           4        -
      ...Construction and extraction               2,709      2,356         260                43                1                   9         17       24
      ...Installation, maintenance, and repair       955        845          73                17                 -                  -           8      12
      ...Production                                1,926      1,675         173                46                7                  10           8        7
      ...Transportation and material moving        2,016      1,806         164                32                1                   2           8        3
  .White alone or in combination with one or
  more other races
    ..Employed civilians                         122,447    108,407       9,024             2,776             556                 420       1,014      250
      ...Management, business, and financial      21,438     19,270       1,404               379             103                   78        176       28
      ...Professional                             28,456     25,245       1,955               634             140                 107         313       62
      ...Service                                  19,838     17,123       1,797               510             112                   57        176       63
      ...Sales                                    12,905     11,413         958               327               63                  56         85         2



                                                                          Page 5
                                  Case 3:19-cv-02050-WHA Document 20-4 Filed 05/22/19 Page 34 of 39


Table 3. General Mobility of Employed Civilians 16 Years and Over, by Sex, Age, Race and Hispanic Origin, Region, and Major Occupation Group: 2016
to 2017
(Numbers in thousands.)
(leading dot indicates sub-part)
United States
                                                                       Same     Different county, Different state, Different division, Different
                                                 Total    Nonmover     county      same state     same division      same region        region     Abroad
      ...Office and administrative support        13,862     12,256       1,040              322                60                  41        114       28
      ...Farming, fishing, and forestry            1,057        920          85               32                 1                   7         13         -
      ...Construction and extraction               6,825      6,041         528              132                22                  35         33       35
      ...Installation, maintenance, and repair     4,308      3,898         257               90                12                   3         36       11
      ...Production                                6,588      5,922         447              149                20                  15         26         9
      ...Transportation and material moving        7,171      6,319         553              201                22                  21         42       13
  .Black or African American alone or in
  combination with one or more other races
    ..Employed civilians                          19,536     16,604       2,016              516              137                   50        143       70
      ...Management, business, and financial       2,132      1,818         208               49                 6                  12         26       13
      ...Professional                              3,874      3,330         372               97                28                   2         35       10
      ...Service                                   4,877      4,175         491              127                35                   4         31       15
      ...Sales                                     1,913      1,593         214               52                25                  13         10         6
      ...Office and administrative support         2,625      2,234         295               46                24                   7         16         3
      ...Farming, fishing, and forestry                69        48          10                 8                3                   -           -        -
      ...Construction and extraction                 557        478          58               10                 5                   -           -        6
      ...Installation, maintenance, and repair       430        353          45               21                  -                  -           5        5
      ...Production                                1,203      1,001         122               61                 5                   6           4        5
      ...Transportation and material moving        1,856      1,574         203               44                 6                   6         16         7
  .Asian alone or in combination with one or
  more other races
    ..Employed civilians                          10,075      8,859         691              167                57                  19        154      129
      ...Management, business, and financial       1,726      1,553          98               22                11                   4         18       20
      ...Professional                              3,464      2,962         256               58                29                  13         89       57
      ...Service                                   1,680      1,485         107               32                 3                   -         28       25
      ...Sales                                       969        875          65                 9                6                   -           5        9
      ...Office and administrative support           953        843          72               23                 8                   -           1        7
      ...Farming, fishing, and forestry                 8          8          -                 -                 -                  -           -        -
      ...Construction and extraction                 148        131          13                 4                 -                  -           -        -
      ...Installation, maintenance, and repair       188        172          12                 -                 -                  -           3        -
      ...Production                                  540        463          44               16                  -                  1           9        6



                                                                          Page 6
                                  Case 3:19-cv-02050-WHA Document 20-4 Filed 05/22/19 Page 35 of 39


Table 3. General Mobility of Employed Civilians 16 Years and Over, by Sex, Age, Race and Hispanic Origin, Region, and Major Occupation Group: 2016
to 2017
(Numbers in thousands.)
(leading dot indicates sub-part)
United States
                                                                       Same     Different county, Different state, Different division, Different
                                                 Total    Nonmover     county      same state     same division      same region        region     Abroad
      ...Transportation and material moving          400        368          24                 3                 -                  -           1        4
REGION
  .Northeast
    ..Employed civilians                          27,241     24,811       1,562               416             102                   49        211       91
      ...Management, business, and financial       4,736      4,322         262                67               37                   6         35         8
      ...Professional                              7,048      6,351         414               108               34                  22         77       42
      ...Service                                   4,776      4,341         306                65                9                   6         33       16
      ...Sales                                     2,712      2,496         154                41                2                   1         14         4
      ...Office and administrative support         3,166      2,873         194                52               12                   7         25         4
      ...Farming, fishing, and forestry              111        110           -                 -                 -                  -           -        -
      ...Construction and extraction               1,186      1,072          63                28                5                   6           5        7
      ...Installation, maintenance, and repair       800        746          39                12                1                   -           2        -
      ...Production                                1,180      1,093          50                29                1                   -           1        6
      ...Transportation and material moving        1,527      1,408          80                14                2                   -         20         4
  .Midwest
    ..Employed civilians                          33,119     29,028       2,580               956             175                   75        261       44
      ...Management, business, and financial       5,593      4,950         399               136               26                  14         58       10
      ...Professional                              7,459      6,622         527               198               21                  13         67       11
      ...Service                                   5,426      4,613         524               172               34                  16         57       10
      ...Sales                                     3,313      2,917         252                79               30                   9         23         2
      ...Office and administrative support         3,744      3,301         281               112               32                   -         16         3
      ...Farming, fishing, and forestry              280        250          10                16                 -                  4           -        -
      ...Construction and extraction               1,434      1,270         106                39                5                   5           6        2
      ...Installation, maintenance, and repair     1,042        924          68                39                1                   -           9        -
      ...Production                                2,552      2,236         202                83               11                   6         12         3
      ...Transportation and material moving        2,276      1,943         212                82               16                   8         13         3
  .South
    ..Employed civilians                          56,350     49,231       4,526             1,403             308                 218         474      190
      ...Management, business, and financial       8,927      8,046         568               160               24                  39         74       17
      ...Professional                             12,907     11,279         927               323               96                  61        176       45
      ...Service                                   9,814      8,363         946               278               76                  20         84       48



                                                                          Page 7
                                   Case 3:19-cv-02050-WHA Document 20-4 Filed 05/22/19 Page 36 of 39


Table 3. General Mobility of Employed Civilians 16 Years and Over, by Sex, Age, Race and Hispanic Origin, Region, and Major Occupation Group: 2016
to 2017
(Numbers in thousands.)
(leading dot indicates sub-part)
United States
                                                                          Same       Different county, Different state, Different division, Different
                                                  Total      Nonmover     county        same state      same division     same region        region     Abroad
      ...Sales                                       6,145       5,303         535                194                44                  26         39         4
      ...Office and administrative support           6,546       5,721         556                152                35                  22         49       11
      ...Farming, fishing, and forestry                311         255          23                 21                  -                  3           8        -
      ...Construction and extraction                 3,222       2,821         279                 57                12                  22           5      27
      ...Installation, maintenance, and repair       2,048       1,807         157                 45                 7                   3         13       15
      ...Production                                  2,987       2,604         268                 68                 9                  12         19         8
      ...Transportation and material moving          3,443       3,031         266                106                 5                  11           8      15
  .West
    ..Employed civilians                            35,846      31,227       3,089                699              172                 147         361      151
      ...Management, business, and financial         6,060       5,339         480                 93                34                  33         53       29
      ...Professional                                8,358       7,266         708                165                42                  25        115       36
      ...Service                                     6,499       5,598         601                148                40                  20         61       31
      ...Sales                                       3,648       3,186         306                 73                19                  33         25         7
      ...Office and administrative support           4,103       3,534         387                 84                15                  20         43       20
      ...Farming, fishing, and forestry                452         381          61                   3                4                   -           4        -
      ...Construction and extraction                 1,767       1,554         162                 23                 5                   2         18         4
      ...Installation, maintenance, and repair       1,080         978          62                 15                 3                   1         21         -
      ...Production                                  1,664       1,495         106                 44                 4                   5           2        6
      ...Transportation and material moving          2,215       1,897         217                 51                 5                   8         20       18
Footnotes:
1/ Includes American Indian and Alaska Native alone, Native Hawaiian and Other Pacific Islander alone, and Two or More Races.
2/ Hispanics or Latinos may be of any race.
"-" Represents zero or rounds to zero.
Source: U.S. Census Bureau, Current Population Survey, 2017 Annual Social and Economic Supplement




                                                                            Page 8
Case 3:19-cv-02050-WHA Document 20-4 Filed 05/22/19 Page 37 of 39




                      EXHIBIT D
5/20/2019                                                                  American
                                                Case 3:19-cv-02050-WHA Document     FactFinder
                                                                                  20-4         - Results
                                                                                           Filed    05/22/19 Page 38 of 39

        B05001                      NATIVITY AND CITIZENSHIP STATUS IN THE UNITED STATES
                                    Universe: Total population in the United States
                                    2013-2017 American Community Survey 5-Year Estimates


            Although the American Community Survey (ACS) produces population, demographic and housing unit estimates, it is the Census Bureau's Population Estimates Program that produces
            and disseminates the official estimates of the population for the nation, states, counties, cities, and tow ns and estimates of housing units for states and counties.


            Supporting documentation on code lists, subject definitions, data accuracy, and statistical testing can be found on the American Community Survey w ebsite in the Technical
            Documentation section.

            Sample size and data quality measures (including coverage rates, allocation rates, and response rates) can be found on the American Community Survey w ebsite in the Methodology
            section.



                                                                                                                        California
              Versions of this
                                                1                                                             Estim ate    Margin of Error
              table are available               -
              for the following                 6 Total:                                                      38,982,847                *****
              years:                           of   U.S. citizen, born in the United States                   27,944,679           +/-31,125
                                                6
                      2017                          U.S. citizen, born in Puerto Rico or U.S. Island Areas        78,364            +/-2,246
                      2016                          U.S. citizen, born abroad of American parent(s)              441,316            +/-6,035
                      2015                          U.S. citizen by naturalization                             5,267,884           +/-14,999
                      2014                          Not a U.S. citizen                                         5,250,604           +/-31,241
                      2013
                      2012
                      2011
                      2010
                      2009


            Source: U.S. Census Bureau, 2013-2017 American Community Survey 5-Year Estimates


            Explanation of Symbols:
            An '**' entry in the margin of error column indicates that either no sample observations or too few sample observations w ere available to compute a standard error and thus the margin
            of error. A statistical test is not appropriate.
            An '-' entry in the estimate column indicates that either no sample observations or too few sample observations w ere available to compute an estimate, or a ratio of medians cannot be
            calculated because one or both of the median estimates falls in the low est interval or upper interval of an open-ended distribution.
            An '-' follow ing a median estimate means the median falls in the low est interval of an open-ended distribution.
            An '+' follow ing a median estimate means the median falls in the upper interval of an open-ended distribution.
            An '***' entry in the margin of error column indicates that the median falls in the low est interval or upper interval of an open-ended distribution. A statistical test is not appropriate.
            An '*****' entry in the margin of error column indicates that the estimate is controlled. A statistical test for sampling variability is not appropriate.
            An 'N' entry in the estimate and margin of error columns indicates that data for this geographic area cannot be displayed because the number of sample cases is too small.
            An '(X)' means that the estimate is not applicable or not available.



            Data are based on a sample and are subject to sampling variability. The degree of uncertainty for an estimate arising from sampling variability is represented through the use of a margin
            of error. The value show n here is the 90 percent margin of error. The margin of error can be interpreted roughly as providing a 90 percent probability that the interval defined by the

https://factfinder.census.gov/faces/tableservices/jsf/pages/productview.xhtml?pid=ACS_17_5YR_B05001&prodType=table                                                                                         1/2
5/20/2019                                                                  American
                                                Case 3:19-cv-02050-WHA Document     FactFinder
                                                                                  20-4         - Results
                                                                                           Filed    05/22/19 Page 39 of 39
            estimate minus the margin of error and the estimate plus the margin of error (the low er and upper confidence bounds) contains the true value. In addition to sampling variability, the ACS
            estimates are subject to nonsampling error (for a discussion of nonsampling variability, see Accuracy of the Data). The effect of nonsampling error is not represented in these tables.


            While the 2013-2017 American Community Survey (ACS) data generally reflect the February 2013 Office of Management and Budget (OMB) definitions of metropolitan and micropolitan
            statistical areas; in certain instances the names, codes, and boundaries of the principal cities show n in ACS tables may differ from the OMB definitions due to differences in the
            effective dates of the geographic entities.


            Estimates of urban and rural populations, housing units, and characteristics reflect boundaries of urban areas defined based on Census 2010 data. As a result, data for urban and rural
            areas from the ACS do not necessarily reflect the results of ongoing urbanization.




https://factfinder.census.gov/faces/tableservices/jsf/pages/productview.xhtml?pid=ACS_17_5YR_B05001&prodType=table                                                                                        2/2
